Exhibit 10(a)

AGREEMENT OF PURCHASE AND SALE

OF NETWORK AND RELATED EQUIPMENT

This Agreement of Purchase and Sale of Network and Related Equipment (this
“Agreement”) executed this 30th day of April, 2008 by and between CURRENT
Communications of Texas, L.P., a Delaware limited partnership (the “Seller”),
Oncor Electric Delivery Company LLC, a Delaware limited liability company (the
“Buyer”), and with respect to Sections 3.2, 4.1, 4.2, 4.3, 4.10, 9.1 and 9.2
only, CURRENT Group, LLC, a Delaware limited liability company (the
“Guarantor”).

RECITALS

WHEREAS, Seller and Buyer, on April 13, 2006, entered into each of (i) the
Utility Services Master Framework Agreement (ii) the Access Agreement, (iii) the
Distribution Facilities License Agreement, (iv) the BPL AMR Communications
Agreement, (v) the Fiber To Substation Services Agreement, and (vi) the
Distribution Network Monitoring Services Agreement (collectively, the “Utility
Agreements”), pursuant to which Seller would own and operate a broadband over
powerline network (“BPL Network”) within Buyer’s service area for the purpose of
providing certain utility services to Buyer and to allow Seller to offer voice,
video and data services within Buyer’s service area;

WHEREAS, Seller and Buyer have determined to restructure their relationship
whereby (i) the Oncor-CCT Agreements (as defined below) would be terminated,
(ii) (A) Seller would sell Buyer the BPL Network as constructed as of the
Closing, and certain finished goods inventory and additional components all as
described in Schedule A attached hereto (such BPL Network, finished goods
inventory and additional components as of the Closing, and such software
upgrades, the “Constructed BPL Network”), (B) Current Technologies, LLC, an
Affiliate of Seller, would develop and provide a license to Oncor for certain
software enhancements as described in Schedule F to that certain Equipment
Sales, Services and Licensing Agreement dated as of even date herewith (the
“Sales Agreement”), between Buyer and Current Technologies, LLC; (C) Current
Technologies, LLC would provide a license to Buyer to use software and
intellectual property used therewith, as more specifically set forth in Exhibit
B attached hereto, and (D) Seller would assign, and Buyer would assume, the
contracts and the permits set forth under “Transferred Permits” on Schedule B
attached hereto (the “Assumed Contracts” and the “Transferred Permits”,
respectively) that are necessary or desirable for Buyer to use the equipment and
other assets on the BPL Network, and (iii) pursuant to and in accordance with
the terms and conditions of the Sales Agreement, Current Technologies, LLC will
sell or offer to sell to Buyer and Buyer will purchase or have the right to
purchase from Current Technologies, LLC services and equipment for Buyer to
operate, extend and maintain the BPL Network, as provided under the Sales
Agreement;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and of other good and valid consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties to this Agreement hereby agree as
follows:

ARTICLE I

TERMS OF THE SALE

SECTION 1.1 Purchase and Sale of Assets. Seller hereby sells and delivers to the
Buyer against payment therefor as provided in Section 1.2(a) the Constructed BPL
Network, the Assumed Contracts and the Transferred Permits, free of all Adverse
Claims (as defined below).

SECTION 1.2 Purchase Price. As consideration for the Constructed BPL Network and
the software enhancements, and the assumption of the Assumed Contracts and the
Transferred Permits, the Buyer shall pay to the Seller the sum of Ninety Million
Dollars ($90,000,000) (“Purchase Price”) in cash on the Closing Date by wire
transfer to an account designated by the Seller, less $1,734,245.31 for
aggregate amounts due IES from Seller under the IES Services Agreement and due
Buyer from Seller under the Oncor-CCT Agreements.

SECTION 1.3 Further Assurances. From time to time after the Closing Date, the
Seller shall execute and deliver to the Buyer such instruments of sale,
transfer, conveyance, assignment, consent, assurance, power of attorney, and
other such instruments as may be reasonably requested by the Buyer in order to
vest in the Buyer all right, title, and interest in and to the Constructed BPL
Network, the Assumed Contracts and the Transferred Permits. The parties hereto
will execute, deliver and file such other instruments of sale, transfer,
conveyance, assignment, consent, assurance, power of attorney and other such
instruments as may be reasonably required by the other parties hereto in order
to complete the transfer of the Constructed BPL Network to, and the assumption
of the Assumed Liabilities (as defined in Section 2.1) by, the Buyer, and as
otherwise necessary to complete the transactions contemplated by this Agreement
and incident thereto (collectively, the “Transactions”). The Buyer and the
Seller shall each provide the other with such assistance as reasonably may be
requested by the other in connection with the preparation of any tax return, an
audit or examination of any such return by any taxing authority or any judicial
or administrative proceeding relating to liability for taxes and shall each
retain and provide the other with any records or other information which may be
relevant to such a return, audit, examination or proceeding.

SECTION 1.4 Closing.

(a) The closing of the sale and purchase of the Constructed BPL Network, the
Assumed Contracts and the Transferred Permits and the assumption of the Assumed
Liabilities (as defined below) (the “Closing”) shall take place at the offices
of the Buyer or electronically concurrently with the execution and delivery of
the Sales Agreement and the License Agreement on such date that is two business
days after the satisfaction or waiver of all conditions to the obligations of
the parties set forth in Article VII or at such other place or at such other
time or on such other date as the parties may mutually agree upon in writing.

 

2



--------------------------------------------------------------------------------

(b) At the Closing, the Seller shall deliver or cause to be delivered to the
Buyer:

 

  (i) a bill of sale and assignment, in the form attached hereto as Exhibit A,
with regard to the Constructed BPL Network and the Assumed Contracts and the
Transferred Permits duly executed by the Seller;

 

  (ii) a duly executed software and intellectual property license agreement in
the form attached hereto as Exhibit B, with regard to the software and
intellectual property relating to the Constructed BPL Network (the “ License
Agreement”);

 

  (iii) the Sales Agreement duly executed by CURRENT Technologies, LLC;

 

  (v) the inventory of finished goods and additional components described in
Schedule C, subject to Section 1.5(b);

 

  (vi) the “As-Built” documentation relating to the Constructed BPL Network
attached hereto as Schedule D;

 

  (vii) a certificate of Seller, dated as of the Closing Date, signed by an
authorized person of Seller, certifying that to Seller’s knowledge the
conditions set forth in Section 7.5(a) - (e) have been fulfilled;

 

  (viii) (A) good standing certificates of Seller and Guarantor certified as of
a recent date by the Delaware Secretary of State, (B) copies of certificate of
limited partnership and certificate of formation of Seller and Guarantor,
respectively, certified as of a recent date by the Delaware Secretary of State,
(C) a certification of an authorization person of Seller and Guarantor of the
names and signatures of each authorized person of each who is signing any
document on its behalf in connection with this Agreement, and (D) certificate of
an authorized person of Seller and Guarantor attaching a copy of the approval by
each such entity’s Board of Directors or other governing body authorizing the
execution, delivery and performance of this Agreement and the related agreements
to which it is a party;

 

  (ix) a certificate of Guarantor, dated the Closing Date, signed by an officer
of Guarantor, certifying that the representations and warranties of Guarantor
contained in Sections 4.1, 4.2, 4.3 and 4.10 are true and correct in all
material respects on and as of the Closing Date, and the covenants and
agreements of Guarantor to be performed on or before the Closing Date shall have
been duly performed in all material respects;

 

3



--------------------------------------------------------------------------------

  (x) a release of all claims against InfrastruX Energy Services BPL LLC
(successor-in-interest to InfrastruX Energy Services BPL LP) (“IES”) executed by
Seller in the form attached as Exhibit D; and

 

  (xi) such other documents and instruments of assignment or conveyance as the
Buyer may reasonably request as necessary or appropriate for the purpose of
effecting the Transactions (as defined below) provided for and contemplated
herein and to vest in the Buyer good and marketable title to the Constructed BPL
Network.

(c) At the Closing, the Buyer shall deliver to the Seller:

 

  (i) the Purchase Price;

 

  (ii) the Sales Agreement duly executed by the Buyer;

 

  (iii) a release of all claims executed by IES in the form attached as Exhibit
D;

 

  (iv) a certificate of Buyer, dated as of the Closing Date, signed by an
authorized person of Buyer, certifying that to Buyer’s knowledge the conditions
set forth in Section 7.4(a) - (d) have been fulfilled;

 

  (v) (A) good standing certificates of Buyer certified as of a recent date by
the Delaware Secretary of State, (B) copy of certificate of formation of Buyer,
certified as of a recent date by the Delaware Secretary of State, (C) a
certification of an authorization person of Buyer of the names and signatures of
each authorized person of each who is signing any document on its behalf in
connection with this Agreement, and (D) certificate of an authorized person of
Buyer attaching a copy of the approval by such entity’s Board of Directors or
other governing body authorizing the execution, delivery and performance of this
Agreement and the related agreements to which it is a party;

 

  (vi) such other documents and instruments and certificates as shall be
reasonably requested by the Seller for the purpose of effecting the Transactions
provided for and contemplated herein.

SECTION 1.5 Post-Closing.

(a) During the thirty-six (36) month period after the Closing, upon the
reasonable request by Oncor, CURRENT shall provide for the Constructed BPL
Network,

 

4



--------------------------------------------------------------------------------

the Assumed Contracts and Transferred Permits, and the software that is the
subject of the License Agreement, any operational information and details,
construction and installation information, and equipment and component
information reasonably required in connection with the operation and control of
the Constructed BPL Network; provided that this Section 1.5(a) is not intended
to be a replacement for Training Services set forth on Schedule C to the Sales
Agreement.

(b) No later than thirty (30) days after the Closing, any finished goods
inventory and additional components (i) that are located outside of the United
States shall be delivered by Seller to Buyer in Dallas, Texas, and (ii) that are
located inside of the United States shall be retrieved by Buyer from Seller.
Seller shall pay all customs duties, import taxes and freight for any material
not located in the United States on the date of this Agreement. Any dollar
amount shortfall resulting from a discrepancy between the quantity of the
finished goods inventory and additional components described in Schedule C and
the actual finished goods inventory and additional components delivered to or
retrieved by Buyer shall be payable by Seller upon ten (10) days notice from
Buyer.

(c) Each party will pay (and be liable for) its proportionate share of personal
property tax attributed to its respective ownership of the Constructed BPL
Network in the 2008 calendar year, such share being equivalent to the percentage
that is equal to the number of days it owned the Constructed BPL Network in the
2008 calendar year divided by 366 (provided that the Closing Date shall be
attributable to the Seller); provided that each party provides the other with a
copy of any tax invoice for such personal property tax promptly after receiving
such invoice; provided, further, that if either party pays the full amount of
the personal property tax liability for such calendar year, the other party
shall reimburse such party for such amounts paid that are attributable to its
ownership of the Constructed BPL Network.

ARTICLE II

LIABILITIES OF THE BUSINESS

SECTION 2.1 Liabilities Assumed by Buyer. As further consideration for
consummation of the Transactions, the Buyer, without further action by any
party, hereby assumes as of the Closing Date (i) any and all obligations or
liabilities to repair or remediate the attachment or installation on the utility
poles by Buyer or its Affiliates (or by any entity acting as a subcontractor to
Buyer or its Affiliates in connection with such attachment or installation)
prior to the Closing Date of the Constructed BPL Network equipment, products or
components, if such equipment, product or component was not attached or
installed in accordance with the written instructions from Seller, manufacturer
specifications provided by Seller to Buyer or its Affiliates or the installer
thereof, the National Electrical Safety Code, Oncor-provided applicable
standards and procedures, or the services agreement between IES and the Seller,
dated October 9, 2006, including without limitation Sections 2 and 6.1 of the
Statement of Work thereto (the “IES Services Agreement”), and (ii) obligations
or liabilities under the Assumed Contracts and Transferred Permits arising from
and after the Closing (collectively, the “Assumed Liabilities”).

 

5



--------------------------------------------------------------------------------

SECTION 2.2 Liabilities Not Assumed by Buyer. Except for the Assumed Liabilities
set forth in Section 2.1, the Buyer is not assuming any debts, obligations or
liabilities, Losses of the Seller whatsoever, whether known or unknown, actual
or contingent, matured or unmatured, currently existing or arising in the
future, including, without limitation, any and all taxes or Adverse Claims, that
arise or relate to periods or from acts or omissions occurring prior to the
Closing Date, including without limitation any liability relating to the
Constructed BPL Network and any other liability arising out of the ownership or
operation of the Constructed BPL Network before the Closing that is not an
Assumed Liability, which shall remain the responsibility of the Seller (whether
or not the Buyer is alleged to have liability as a successor to the Seller)
(collectively, the “Excluded Liabilities”).

ARTICLE III

TERMINATION OF THE ONCOR-CCT AGREEMENTS; RELEASE; TERMINATION

OF AGREEMENT

SECTION 3.1 Termination of Oncor-CCT Agreements. Each of the Utility Agreements,
the Reimbursement Agreement between the Seller and the Buyer, dated October 1,
2007, the Master License Agreement, as amended, between the Seller and the
Buyer, dated, July 28, 2006, the Site License Agreement-Greenville Avenue
between the Seller and the Buyer, dated July 28, 2006, the Site License
Agreement-Marsh Lane between the Seller and the Buyer, dated December 21, 2006,
and the Site License Agreement-Centerville between the Seller and the Buyer,
dated March 22, 2007 (collectively, the “Oncor-CCT Agreements”), is hereby
terminated and no longer has any force and effect in accordance with its
respective terms as of the Closing Date.

SECTION 3.2 Release. Upon and effective as of the Closing:

(a) Each of the Seller, Buyer and Guarantor, in all capacities and on behalf of
itself and all of its past and present subsidiaries, Affiliates, parents and
divisions, together with the predecessors, successors and assigns of the same;
and all of the members, officers, directors, agents, and employees of the same,
together with their heirs, administrators, executors, legal representatives,
successors and assigns, upon delivery of the payment described in Section 1.2,
hereby finally, unconditionally, irrevocably and absolutely releases, acquits,
and forever discharges the other party, its past, present and future
subsidiaries, affiliates, parents and divisions, together with the predecessors,
successors and assigns of the same; and all of the members, officers, directors,
attorneys, agents, and employees of the same, together with their heirs,
administrators, executors, legal representatives, successors and assigns
(together, the “Released Parties”) from and against any and all Claims (as
defined below), arising out of, related to, or happening in connection with, any
acts or omissions of the Released Parties occurring prior to the Closing Date;
provided, however, that neither this Agreement nor the release contained herein
releases the Released Parties from Claims arising out of this Agreement, the
Sales Agreement or the License Agreement. EXCEPT AS SET FORTH IN THE PROVISO TO
THE PRECEDING SENTENCE, THIS IS A GENERAL WAIVER AND RELEASE OF CLAIMS.

 

6



--------------------------------------------------------------------------------

(b) Each party represents and warrants to the other party that it is the owner
of the Claims being compromised, settled, discharged and released pursuant to
this Section 3.2 and further warrants and represents that it has not previously
assigned all or any part of such Claims to another entity or person.

(c) Each party covenants not to sue, or, except as may be compelled by legal
process, otherwise participate in any action against any of the Released Parties
of the other party based upon any of the Claims compromised, settled, discharged
and released pursuant to this Section 3.2.

(d) This release is intended to compromise, terminate and constitute an accord
and satisfaction of all of the Claims released hereby, as described above, and
each of the Buyer and the Seller admits no liability, fault or wrongdoing of any
nature or kind whatsoever and expressly denies and disclaims any liability,
fault or wrongdoing alleged, or which could have been alleged, with regard to
such Claims.

(e) For purposes of this Section 3.2 the term “Claims” means any and all
presently known or unknown, fixed or contingent, legal or equitable, suspected
or unsuspected, liabilities, actions, causes of action, claims, demands,
indemnities, sums of money, expense reimbursements, obligations, debts,
judgments, agreements, exceptions, costs, expenses, fees (including attorneys’
fees and court costs) and suits of any nature.

SECTION 3.3 Termination of this Agreement. The parties may terminate this
Agreement by mutual written consent at any time prior to the Closing. If the
parties terminate this Agreement, all rights and obligations of the parties
hereunder shall terminate without any liability of any party to the other party,
except for (i) this Section 3.3 and (ii) Sections 9.4 through 9.18. Either party
may terminate this Agreement if the Closing has not occurred (other than through
the failure of the party seeking termination to comply fully with its
obligations under this Agreement) on or before July 31, 2008.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND GUARANTOR

The Seller represents and warrants and, with respect to Sections 4.1, 4.2, 4.3
and 4.10, Guarantor represents and warrants to the Buyer as follows, each as of
the Closing:

SECTION 4.1 Power and Capacity; Enforceability. Each of the Seller and the
Guarantor has the requisite power and authority to execute, deliver and perform
its obligations under this Agreement. This Agreement and all other agreements to
be executed by the Seller in connection herewith have been duly executed and
delivered by and are valid, binding and enforceable against each of the Seller
and the Guarantor if it is a party thereto, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally and except that the availability of
equitable remedies is subject to the discretion of the court before which any
proceeding therefor may be brought.

 

7



--------------------------------------------------------------------------------

SECTION 4.2 Conflicting Instruments. The execution, delivery and performance of
this Agreement and the consummation of the Transactions by each of the Seller
and Guarantor, as applicable, do not and will not violate any provision of the
organizational documents of the Seller and the Guarantor, nor create any lien,
security interest, charge, restriction, pledge, claim, right of others or other
encumbrance of any kind whatsoever (“Adverse Claims”) on the Constructed BPL
Network or Assumed Contracts or conflict with or result in a breach of, create
an event of default under, or give any third party the right to accelerate any
obligation under, any material agreement, mortgage, order, arbitration award,
judgment or decree to which the Seller or the Guarantor is a party or by which
the Seller, the Guarantor, the Constructed BPL Network, or any other assets or
properties of the Seller or the Guarantor, are bound or affected.

SECTION 4.3 Organization and Authority. Each of Seller and Guarantor is an
entity duly organized, validly existing and in good standing under the laws of
the state in which it is organized and has all requisite power and authority to
own, lease and operate its properties and assets and to carry on its business.

SECTION 4.4 Compliance with Law. The Seller has complied in all material
respects with all material federal, state and local laws, regulations,
restrictions, orders, ordinances, codes, injunctions and decrees (collectively,
“Applicable Law”).

SECTION 4.5 Litigation. There is no action, suit, proceeding or investigation
before or by any court, governmental body or agency (a “Proceeding”) pending or,
to the best knowledge of the Seller, threatened, nor, to the best knowledge of
the Seller, is there any basis for any Proceeding (excluding any Proceedings
between or among Buyer, Seller, and/or their Affiliates), involving or directly
related to the Seller or the Constructed BPL Network or involving this Agreement
or the Transactions.

SECTION 4.6 Good Title Conveyed; Assets. The Seller has good, valid and
marketable title to the Constructed BPL Network and Buyer, by this Agreement and
the documents delivered in connection with the Transactions, will acquire good
and marketable title to all of the Constructed BPL Network, free and clear of
all Adverse Claims. Other than pole attachment agreements with Buyer and
Southwestern Bell Telephone d/b/a AT&T Texas, Transferred Permits, Assumed
Contracts, Dallas Area Rapid Transit and Trinity Railway Express permits,
licenses to embedded software with respect to any items listed on Schedule G,
and any licenses for generally commercially available software owned by a third
party that is not an Affiliate of Seller, the Seller is not a party to, subject
to, or bound by any judgment or order of any court or governmental authority or
any contract, commitment, agreement, undertaking, arrangement, license
restriction (i) the absence of which would prevent or hinder the use of any of
the Constructed BPL Network or (ii) which would prevent or hinder the use of any
of the Constructed BPL Network. Except for and with respect to such amounts
owing to IES to be satisfied in connection with the Closing, there are no
amounts owing by Seller or any of its Affiliates to any vendor, supplier,
manufacturer or contractor with respect to any equipment and other assets
comprising the Constructed BPL Network that gives rise or could give rise to a
security interest, encumbrance or other lien. All of the properties and assets
forming a part of the Constructed BPL Network are sufficient to operate and use
the Constructed BPL Network as

 

8



--------------------------------------------------------------------------------

operated and used as of the Closing by the Seller with respect to the services
provided to the Buyer under the Utility Agreements other than the Assumed
Contracts, Transferred Permits, the software licensed in the License Agreement,
and Seller’s pole attachment agreements with Buyer and Southwestern Bell
Telephone d/b/a AT&T Texas, permits from Dallas Area Rapid Transit and Trinity
Railway Express, licenses to embedded software with respect to any items listed
on Schedule G, and licenses for software and software support services specified
in the list delivered to Buyer pursuant to Section 7.2(C). The properties and
assets comprising the Constructed BPL Network constitute all or substantially
all of the assets of the Seller.

SECTION 4.7 Product Liability. There are no product liability or warranty
claims, excluding any unasserted claims of which the Seller has no knowledge, by
any third party either against the Seller or related to the Constructed BPL
Network.

SECTION 4.8 Permits. The Seller has and, except for (i) permits for which the
right to assign is conditioned on prior consent which has not been obtained by
the date of this Agreement or (ii) are not needed for Buyer to use and operate
the Constructed BPL Network (in the case of (i) and (ii) are included in
Schedule B) is transferring to Buyer all material licenses, permits and other
authorizations from federal, state and local governments that are necessary with
respect to the Constructed BPL Network. Except pursuant to Applicable Law and
subject to the any permits that require prior consent to assign, all Transferred
Permits may be transferred or assigned to Buyer in accordance with their terms
and with Applicable Law. Each such Transferred Permit and each Dallas Area Rapid
Transit and Trinity Railway Express permits set forth on Schedule B is valid and
in full force and effect. To the best knowledge of the Seller, there is no basis
for the revocation or withdrawal of any Transferred Permit. For purposes of this
Section 4.8, Buyer is deemed not to need Seller’s permits to attach facilities
comprising any portion of the Constructed BPL Network in the “Standard Space
Allocation” of the “Electric Company” portion of the utility poles owned by
Southwestern Bell Telephone d/b/a AT&T Texas (as determined in the Joint Use
Agreement, dated January 1, 2001, between Buyer and Southwestern Bell Telephone
Company) or on any portion of the poles owned by Buyer or its Affiliates.

SECTION 4.9 Consents and Approvals. Except with respect to the expiration or
termination of pre-merger notification and waiting period requirements of the
HSR Act, the Seller has obtained at its own cost and expense (i) the consents or
orders of all federal, state and local governmental agencies, and (ii) the
consent or approval of any other person or entity which is necessary to
consummate the Transactions.

SECTION 4.10 Solvency. Each of the Seller and Guarantor is not insolvent, and
will not be rendered insolvent by any of the Transactions. As used in this
Section 4.10, “insolvent” means that an entity is not able to pay its
liabilities as they become due. Immediately after giving effect to the
consummation of the Transactions, (a) the Seller will have assets (calculated at
fair market value) that exceed its liabilities (other than intercompany
indebtedness loaned directly or indirectly from the Guarantor), (b) each of the
Seller and Guarantor will not have unreasonably small capital with which to
conduct its present or proposed business, (c) taking into account all pending
and threatened litigation, final judgments against the Seller and Guarantor, as
applicable, in actions for money damages are not reasonably anticipated to be

 

9



--------------------------------------------------------------------------------

rendered at a time when, or in amounts such that, the Seller or the Guarantor,
as applicable, will be unable to satisfy any such judgment promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of the Seller
or the Guarantor, as applicable.

SECTION 4.11 Intellectual Property; Non-Infringement.

(a) Other than generally commercially available software owned by a third party
that is not an Affiliate of Seller, the Seller owns or has the right to use
pursuant to license, and the Buyer will have immediately as of the Closing Date
under the rights and licenses granted in the License Agreement or by statute
with respect to software included in any items listed on Schedule G, all rights
to use, all Intellectual Property embodied in or covered by, or necessary for
the use and operation of, the Constructed BPL Network as used and operated as of
the Closing by the Seller for the benefit of Buyer with respect to the services
provided by Seller to the Buyer under the Utility Agreements (“BPL Intellectual
Property”), without the need to obtain any assignment, license, sublicense,
agreement or permission from any third party. The Seller does not know and has
no reason to believe that any BPL Intellectual Property is subject to any
outstanding decree, order, injunction, judgment or ruling restricting the use of
such BPL Intellectual Property or that would impair the validity or
enforceability of such BPL Intellectual Property. No Proceeding, action or claim
has been asserted, or is pending or, to the best knowledge of the Seller has
been threatened, (i) based upon or challenging or seeking to deny or restrict
the use by the Seller of any of the Seller’s or its Affiliate-owned BPL
Intellectual Property, (ii) alleging that the Constructed BPL Network, or any
part thereof, or any use thereof, or any services provided by, processes used
by, or products licensed or sold by the Seller or any of its Affiliates,
infringe, violate or misappropriate any Intellectual Property or other right of
any third party, or (iii) to the knowledge of the Seller, alleging that the
licensed BPL Intellectual Property is being licensed or sublicensed in conflict
with the terms of any license or other agreement. Other than trademark matters,
neither the Seller nor any of its Affiliates has commenced or threatened any
Proceeding, or asserted any allegation or claim, against any person for
infringement or misappropriation of any of its or their owned BPL Intellectual
Property. All BPL Intellectual Property owned by the Seller or any of its
Affiliates is free of any third party rights, restrictions or limitations of any
kind that do or may prevent, restrict, limit or in any way interfere with any
use or operation of the Constructed BPL Network as used and operated as of the
Closing by the Seller for the benefit of Buyer with respect to the services
provided by Seller to the Buyer under the Utility Agreements. Neither the sale,
transfer and delivery of the Constructed BPL Network or any part thereof, nor
any use of the Constructed BPL Network or any BPL Intellectual Property owned by
the Seller or any of its Affiliates as used and operated as of the Closing by
the Seller for the benefit of Buyer with respect to the services provided by
Seller to the Buyer under the Utility Agreements, will cause the Buyer to be
liable to any person for infringement or misappropriation of such BPL
Intellectual Property or to have any indemnity obligation in connection with any
claim of infringement or misappropriation of such BPL Intellectual Property.

 

10



--------------------------------------------------------------------------------

(b) The term “Intellectual Property” means all of the following anywhere in the
United States and all legal rights, title or interest in the following arising
under Applicable Law, whether or not filed, perfected, registered or recorded
and whether now or later existing, filed, issued or acquired, including all
renewals: (i) all patents and applications for patents and all related reissues,
reexaminations, divisions, renewals, extensions, provisionals, continuations and
continuations in part; (ii) all copyrights, copyright registrations; and
copyright applications, copyrightable works and all other corresponding rights;
(iii) all trade dress and trade names, logos, Internet addresses and domain
names, trademarks and service marks and related registrations and applications,
including any intent to use applications, supplemental registrations and any
renewals or extensions, all other indicia of commercial source or origin and all
goodwill associated with any of the foregoing; and (iv) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), know how,
technology, technical data, trade secrets, and other proprietary information of
every kind.

SECTION 4.12 Installation and Functionality. The Constructed BPL Network, and
all equipment, products and components comprising it, were installed and
deployed in a workmanlike and professional manner in all material respects
without any patent or latent defects and in a commercially reasonable manner and
in accordance with the Product Specifications (as defined below) and in
compliance with any applicable standards, including the National Electrical
Safety Code and Oncor-provided applicable standards and procedures, except
(i) with respect to fiber optic cable that is installed in the so-called “power
zone” on utility poles and used for carrying data, and (ii) with respect to the
Constructed BPL Network, and all equipment, products and components comprising
it that was installed by Buyer or its Affiliates (or by any entity acting as a
subcontractor to Buyer or its Affiliates in connection with such installation),
to the extent that Buyer or its Affiliates (or by any entity acting as a
subcontractor to Buyer or its Affiliates in connection with such installation)
did not install any portion of the Constructed BPL Network, or any equipment,
products and components comprising it in accordance with the written
instructions from Seller, Product Specifications, manufacturer specifications
provided by Seller to Buyer or its Affiliates or the installer thereof, the
National Electrical Safety Code, Oncor-provided applicable standards and
procedures, or the IES Services Agreement. The Constructed BPL Network when
operated in conjunction with the software licensed under the License Agreement
complies in all material respects with and meets all applicable requirements
imposed by the Applicable Law and, other than with respect to those meters and
BPL Equipment that are inactive, not operational or not installed within the
Constructed BPL Network, has the capability to satisfy the functionality
specifications as agreed to and subject to the conditions set forth in Schedule
E to this Agreement but for configurations within Buyer’s electric distribution
network where the BPL Equipment will not be able to read or otherwise
communicate with meters absent additional equipment and solutions.

SECTION 4.13 Contracts. Each Assumed Contract is in full force and effect and is
valid and enforceable in accordance with its terms. Seller, and to the knowledge
of Seller, each other party to such Assumed Contract is in full compliance with
all applicable terms and requirements of each Assumed Contract in all material
respects. To the knowledge of Seller, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with, or result in a violation or breach of, or give Seller or other person the
right to declare a default or exercise any remedy under, or to cancel,
terminate, or modify, any Assumed Contract.

 

11



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Seller as of the Closing:

SECTION 5.1 Organization, Power and Enforceability. The Buyer is a limited
liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Buyer has the power to own, lease and
operate its properties, to carry on its business as now being conducted and to
consummate the Transactions. This Agreement and all other agreements to be
executed in connection herewith have been duly executed and delivered by and are
valid, binding and enforceable against Buyer if it is a party thereto, except as
such enforcement may be limited by bankruptcy, insolvency or other similar laws
affecting the enforcement of creditors’ rights generally and except that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefor may be brought.

SECTION 5.2 Authorization; No Restrictions. The execution, delivery and
performance of this Agreement by the Buyer have been duly authorized by all
necessary limited liability company action. The execution, delivery and
performance of this Agreement and the consummation of the Transactions by the
Buyer in accordance with their respective terms will not, with or without the
giving of notice or the passage of time, or both, conflict with, result in a
default, right to accelerate or loss of rights under, or result in the creation
of any encumbrance pursuant to, any provision of the certificate of formation or
the limited liability company agreement of the Buyer, any franchise, mortgage,
indenture or deed of trust or any material lease, license or other agreement or
any Applicable Law to which the Buyer is a party or by which its assets,
properties, operations and business may be bound, subject to or affected.

SECTION 5.3 Compliance with Laws. The Buyer has substantially complied with
Applicable Law, except where the failure to so comply would not have a material
adverse effect on the ability of Buyer to consummate the Transactions described
herein. There is no Proceeding pending or, to the best knowledge of Buyer,
threatened, nor to the best knowledge of Buyer, is there any basis for any
Proceeding, affecting this Agreement or the Transactions.

SECTION 5.4 Consents and Approvals. Except with respect to the expiration or
termination of pre-merger notification and waiting period requirements of the
HSR Act, the Buyer has obtained at its own cost and expense: (a) the consents or
orders of all federal, state and local governmental agencies, and (b) the
consent or approval of or permits from any other person or entity, the consent
or approval of or permit from which is necessary for it to consummate the
Transactions and to operate the Constructed BPL Network.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

PRODUCT WARRANTY

SECTION 6.1 Product Warranty.

(a) The Seller warrants that any equipment and products (excluding software
licensed under the License Agreement, but including software embedded in the
equipment and products) comprising or part of the Constructed BPL Network that
was manufactured or provided by (excluding any items listed on Schedules D or G)
or on behalf of Current Technologies, LLC (the “BPL Equipment”) conforms in all
material respects to the specifications attached hereto as Schedule F (the
“Product Specifications”) in effect on the Closing Date and are free from any
latent or patent defects in materials and workmanship (collectively, the
“Product Warranty”). The Product Warranty and Seller’s obligation under this
Section 6.1 shall extend (1) for the finished goods inventory and additional
components described in Schedule C, for the earlier of (A) thirty-six
(36) months from the Closing Date and ( B) one (1) year from the date of
installation of any such finished goods inventory or components, and (2) one
(1) year from the Closing Date for the remainder of the Constructed BPL Network
(the “Product Warranty Period”), provided that upon the occurrence of an
Epidemic Failure (as defined in Section 6.3), the Product Warranty Period
applicable to any specific kind of Product, bearing the same stock-keeping unit
number for which the failure to conform to the Product Specifications and/or the
defect or defects constitute the Epidemic Failure shall be extended for a single
period of twelve (12) months after the date that there are a sufficient number
of Product failures to cause an Epidemic Failure. All warranty claims not made
in writing or not received by the Seller within the Product Warranty Period (as
may be extended) will be deemed waived. The Seller’s Product Warranty and
obligation is solely for the benefit of the Buyer, who has no authority to
extend this Product Warranty to any other person or entity other than permitted
assignees hereunder. The Product Warranty shall not apply to any defect if and
to the extent caused, in whole or in part, by: (i) accident, unusual physical
neglect or misuse not caused by the Seller, (ii) for the finished goods
inventory and additional components described in Schedule C, such inventory and
components are or were not stored indoors in a dry, non-condensing humidity- and
corrosive-free environment within the temperature limits of -40 °C to +55 °C in
a substantially similar manner in which it is stored at Closing, (iii) refusal
or failure by Buyer to accept and have installed any update, upgrade, patch, bug
fix or other modification to software licensed under the License Agreement
recommended by Seller (or its Affiliates) unless such refusal or failure is
reasonable because of apparent defects or violation of any third party rights
caused by such update, upgrade, patch, bug fix or other modification and
provided that any defect resulting from such update, upgrade, patch, bug fix or
other modification is covered by the Product Warranty, (iv) unauthorized
modification or unauthorized use of the BPL Equipment, (v) the Buyer’s failure
to install or operate the BPL Equipment in all material respects according to
the Product Specifications or instructions delivered in writing to the Buyer by
the Seller; or (vi) uses of the BPL Equipment for purposes other than those
identified by the Product Specifications or as used by the Seller as of Closing
to provide services to the Buyer

 

13



--------------------------------------------------------------------------------

under the Utility Agreements, including installation of or other work on
portions of the Constructed BPL Network done by anyone other than a qualified
technician authorized to perform such work by Buyer.

(b) All BPL Equipment to be returned to the Seller under the Product Warranty
require a return material authorization in the form of Exhibit C (“RMA”) from
the Seller prior to such return within ninety (90) days of the date on which any
of Buyer’s employees who, based on such employee’s technical qualifications and
job responsibilities is or should reasonably be able to recognize such defect,
has knowledge of such defect or from the date that the Buyer uninstalls such BPL
Equipment. All returned BPL Equipment shall be returned in packaging sufficient
to ship the BPL Equipment without causing damage to the BPL Equipment with
documentation reasonably describing the part number, nature of the defect, how
it was discovered and under what conditions it occurred, to the extent known by
the Buyer. Once an RMA is issued, the Buyer shall have fifteen (15) calendar
days to ship the associated BPL Equipment to the Seller. Except as provided in
the next sentence, the Seller shall be responsible for all freight, insurance
and other shipping costs related to the delivery of the BPL Equipment from the
Buyer to the Seller and Seller shall be responsible for all freight, insurance
and other shipping costs related to the delivery of the return of the
replacement or repaired BPL Equipment to the Buyer; provided that if the
returned BPL Equipment is not defective or not under Product Warranty, the Buyer
shall be responsible for all such freight, insurance and other shipping costs
incurred by the Buyer and Seller in connection with the shipment of such BPL
Equipment to or from the Buyer. If an Epidemic Failure occurs, the Seller shall
be responsible for any reasonable costs and expenses incurred by the Buyer in
connection with the identification of the defect, the uninstallation of the
defective particular BPL Equipment products in connection with the Epidemic
Failure, the installation of the replacement or repaired particular BPL
Equipment product, and otherwise with the return and replacement of the
defective particular BPL Equipment product (collectively, the “Epidemic Failure
costs”); provided, however, that the Seller’s responsibility for the Epidemic
Failure costs associated with any specific and identifiable Epidemic Failure
shall be limited to $2,000,000. If the Buyer is unable to identify the defect,
the Buyer may request the Seller’s assistance in isolating the failure and
identifying the defect, and the Seller agrees to provide such assistance;
provided that Seller may assess a reasonable fee for such services; provided
further that no such fees shall be assessed if there is a defect in the BPL
Equipment. The Seller shall ship a replacement or repaired applicable BPL
Equipment to the Buyer under this Section 6.1 within thirty (30) days of receipt
of the defective BPL Equipment. The Product Warranty Period for any replacement
or repaired BPL Equipment provided under this Section 6.1(b) shall be the
unexpired portion of the initial Product Warranty Period applicable to such BPL
Equipment or one (1) year from the shipment of the repaired or replaced BPL
Equipment, whichever is later.

SECTION 6.2 Third Party Warranty. For any equipment or product that comprises or
is part of Constructed BPL Network that is not BPL Equipment, such equipment and
products being set forth in Schedule G, the Seller shall assign or pass through,
as the case may be and to the extent such assignment or pass through is
permitted, to the Buyer all

 

14



--------------------------------------------------------------------------------

warranties and indemnities offered by the manufacturer or a vendor or dealer of
such equipment or product, which shall extend only for such time as the third
party product manufacturer provides such warranty, which the Seller and the
Buyer acknowledge that such warranty may not be for the same duration as the
Product Warranty provided herein by the Seller. At the Buyer’s request, the
Seller authorizes the Buyer to assert for the Seller’s account, all rights of
the Seller (granted under this Agreement) under any manufacturer’s, vendor’s, or
dealer’s warranty or indemnities on any third party equipment or product
comprising or part of the Constructed BPL Network, and the Seller agrees to
cooperate, subject to Buyer’s reimbursement of Seller’s reasonably incurred
costs and out-of-pocket expenses, with the Buyer in asserting such rights.

SECTION 6.3 Epidemic Failure. “Epidemic Failure” shall mean, during the Product
Warranty Period, a failure of more than two percent (2%) of a specific kind of
Product (provided that in no event shall any failure of fewer than five
(5) units constitute an Epidemic Failure), bearing the same stock-keeping unit
number, (as set out on Schedule A) deployed in the Constructed BPL Network to
conform to the Product Warranty in this Article VI. Buyer shall provide notice
to Seller within ten (10) days of the date on which Buyer believes an Epidemic
Failure has occurred. Such notice shall specify the reasons supporting such
claim, a description of any tests conducted by Buyer and any related test or
performance results, and shall be accompanied by samples of the BPL Equipment
product involved in the Epidemic Failure. Buyer shall cooperate with Seller in
determining whether Buyer’s claim of Epidemic Failure is accurate.

ARTICLE VII

CONDITIONS TO CLOSING

SECTION 7.1 Consents and Filings. Each of the parties will use their respective
commercially reasonable efforts (i) to take promptly, or cause to be taken
(including actions after the Closing), all actions, and to do promptly, or cause
to be done, all things necessary, proper or advisable to consummate and make
effective the Transactions and to obtain all consents, waivers, approvals and
other authorizations from, and give all other notices to, all other third
parties, that are necessary or advisable in connection with the authorization,
execution and delivery of this Agreement and the closing of the Transactions. As
soon as reasonably practicable and in any event within five business days
following the execution and delivery of this Agreement, the Seller and the Buyer
will each file a Notification and Report Form and related material with the
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice under the HSR Act, will use their respective commercially
reasonable efforts to obtain early termination of the applicable waiting period
and will make all further filings pursuant thereto that may be necessary, proper
or advisable. The foregoing will not be deemed to require the Buyer to enter
into any agreement, consent decree or other commitment requiring the Buyer or
any of its Affiliates to divest (including through the granting of any license
rights) or hold separate any assets (including Constructed BPL Network) or to
take any other action that would have an adverse effect on the business, assets,
properties, liabilities, condition (financial or otherwise), operating results,
operations or business prospects of the Buyer or any of its Affiliates
(including for this purpose, the Constructed BPL Network, the Assumed
Liabilities and the business to be conducted with the Constructed BPL Network.

 

15



--------------------------------------------------------------------------------

SECTION 7.2 Operation of the Constructed BPL Network. From the date of this
Agreement until the Closing, the Seller will not (a) sell, lease, license,
pledge or otherwise dispose of or cause or permit to exist any Adverse Claim on
any of the Constructed BPL Network or Assumed Contracts, (b) cause or permit to
exist any damage to, or destruction or loss of, any of the Constructed BPL
Network or (c) cancel, terminate, release or waive any claims or rights under or
with respect to the Assumed Contracts or Transferred Permits. From the date of
this Agreement until the Closing, the Seller will not act or omit to act in a
manner that would impair or otherwise adversely affect, any of the Constructed
BPL Network or the ability of the Seller to perform the Seller’s obligations
under this Agreement. From the date of this Agreement until the Closing, the
Seller shall, upon reasonable request by Buyer and subject to the
confidentiality provisions of Section 9.12 hereof (i) confer with the Buyer
concerning the status of the Constructed BPL Network, (ii) provide Buyer access
to the Constructed BPL Network, the network operations center, the “point of
presence” locations, and any other control location reasonably sufficient for
Buyer to learn about the operation thereof, and (iii) provide Buyer with
operational information and details, construction and installation information,
and equipment and component information in connection with the operation and
control of the Constructed BPL Network. Prior to Closing, subject to the
confidentiality provisions of Section 9.12, Seller shall have provided to Buyer
(A) the fiber splicing diagrams for the Constructed BPL Network, (B) the inbound
and outbound APIs for the software licensed under the License Agreement, and
(C) a list of all third party software and support services taken by Seller (and
the costs thereof) as of the date hereof for the purpose of operating the
Constructed BPL Network.

SECTION 7.3 Notification by the Seller. From the date of this Agreement until
the Closing, each of the parties will give prompt notice to the other parties of
(a) the occurrence, or non-occurrence, of any event, the occurrence or
non-occurrence of which would reasonably be expected to cause any representation
or warranty of such party contained in this Agreement to be untrue or
inaccurate, in each case at any time from and after the date of this Agreement
until the Closing and (b) any failure to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by such party under this
Agreement.

SECTION 7.4 Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the Transactions shall be subject to the satisfaction, on
or before the Closing, of each of the following conditions (any of which may be
waived by the Seller, in whole or in part):

(a) Representations, Warranties and Agreements. (i) The representations and
warranties of the Buyer contained in this Agreement shall be true and correct in
all material respects as of the Closing, except for the Buyer’s representations
and warranties that are qualified as to materiality, each of which will be true
and correct in all respects as of the Closing, and except to the extent any
representation and warranty of the Buyer speaks as of the date of this Agreement
or any other specific date, in which case such representation and warranty will
have been true and correct in all respects as of such date, and (ii) the
agreements and covenants contained in this Agreement to be complied with by the
Buyer on or before the Closing shall have been complied with in all material
respects;

 

16



--------------------------------------------------------------------------------

(b) Consents. All applicable waiting periods (and any extensions thereof) under
the HSR Act must have expired or otherwise been terminated;

(c) Actions. Other than any action, suit or proceeding initiated or filed by or
on behalf of Seller with any governmental entity or before any arbitrator, no
action, suit, or proceeding shall be pending or threatened before any
governmental entity or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (i) prevent consummation of the
Transactions or (ii) cause the Transactions to be rescinded following
consummation;

(d) Closing Documents. The Buyer must have delivered or caused to be delivered
to the Seller each document that Section 1.4(c) requires it to deliver;

(e) Purchase Price. The Buyer must have delivered or caused to be delivered to
Seller the Purchase Price in immediately available funds; and

(f) IES/Buyer Costs. The Seller shall be satisfied with the $1,734,245.31 amount
set forth in Section 1.2.

SECTION 7.5 Conditions to Obligations of the Buyer. The obligations of the Buyer
to consummate the Transactions shall be subject to the satisfaction, on or
before the Closing, of each of the following conditions (any of which may be
waived by the Buyer, in whole or in part):

(a) Representations, Warranties and Agreements. (i) The representations and
warranties of the Seller and Guarantor, as applicable, contained in this
Agreement shall be true and correct in all material respects as of the Closing,
except for the Seller’s representations and warranties that are qualified as to
materiality, each of which will be true and correct in all respects as of the
Closing, and except to the extent any representation and warranty of the Seller
speaks as of the date of this Agreement or any other specific date, in which
case such representation and warranty will have been true and correct in all
respects as of such date, and (ii) the agreements and covenants contained in
this Agreement to be complied with by the Seller on or before the Closing shall
have been complied with in all material respects;

(b) Consents. Other than for the Dallas Area Rapid Transit permits or Trinity
Railway Express permits, each of the governmental authorizations that are
necessary with respect to the Constructed BPL Network must have been obtained
and must be in full force and effect, and all applicable waiting periods (and
any extensions thereof) under the HSR Act must have expired or otherwise been
terminated;

(c) Actions. Other than any action, suit or proceeding filed by or on behalf of
Buyer with any governmental entity or before any arbitrator, no action, suit, or
proceeding shall be pending or threatened before any governmental entity or
before any arbitrator wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (i) prevent consummation of the Transactions or
(ii) cause the Transactions to be rescinded following consummation;

(d) Closing Documents. The Seller must have delivered or caused to be delivered
to the Buyer each document that Section 1.4(b) requires it to deliver;

 

17



--------------------------------------------------------------------------------

(e) No Material Adverse Effect. Since the date of this Agreement, there must not
have been any Seller Material Adverse Effect; and

(f) Audit. Buyer shall have completed an audit of the inventory of BPL Equipment
and other items shown on Schedule C confirming that such BPL Equipment and other
items are in Seller’s inventory available for sale to Buyer in good and clean
condition; provided that Buyer shall have completed such audit no later than ten
(10) business days after the execution of this Agreement or such condition shall
be deemed waived by Buyer; provided, however, the results, if any, of the audit
shall not affect in any way Buyer’s rights under this Agreement to delivery by
Seller and receipt by Buyer of all of the Constructed BPL Network purchased
under this Agreement.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.1 Indemnification by the Seller. The Seller shall defend, indemnify
and hold harmless the Buyer, each of its subsidiaries, Affiliates and equity
holders, and each of their respective directors, officers, employees, agents,
consultants, advisors, representatives and equity holders (collectively, the
“Buyer Indemnified Party”) in respect of any and all claims, proceedings,
losses, damages, liabilities and expenses (including settlement costs,
attorneys’ fees and any other expenses of investigating or defending any actions
or threatened actions, including with respect to enforcement of such indemnity),
whether or not due and payable (collectively, the “Losses”), incurred by the
Buyer Indemnified Party directly or indirectly arising out of, occurring in
connection with, or resulting from any of the following:

(a) any breach of any representation or warranty of the Seller in this Agreement
or in any certificate, instrument or document delivered by the Seller on the
Closing Date in connection with this Agreement;

(b) any nonfulfillment, nonperformance or other breach of, or noncompliance
with, any covenant, condition or agreement of the Seller in this Agreement;

(c) the Excluded Liabilities;

(d) repair, replacement, modification, alteration or reconfiguration of the
Constructed BPL Network required as a result of any change, modification,
revision, amendment, or withdrawal of the rules governing broadband over power
lines promulgated by the Federal Communications Commission (“FCC”) on remand of
the decision in Case No. 06-1343, American Radio Relay League v. FCC, decided by
United States Court of Appeals for the District of Columbia Circuit on April 25,
2008; and

(e) any Proceedings, demands or assessments incidental to any of the matters set
forth in clauses (a) through (d) above.

SECTION 8.2 Indemnification by the Buyer. The Buyer shall defend, indemnify and
hold harmless the Seller, each of its subsidiaries, Affiliates and equity
holders, and each of their respective directors, officers, employees, agents,
consultants, advisors,

 

18



--------------------------------------------------------------------------------

representatives and equity holders (collectively, the “Seller Indemnified
Party”) in respect of any and all Losses incurred by the Seller Indemnified
Party directly or indirectly arising out of, occurring in connection with, or
resulting from any of the following:

(a) any breach of any representation or warranty of the Buyer in this Agreement
or in any certificate, instrument or document delivered on the Closing Date by
the Buyer in connection with this Agreement;

(b) any nonfulfillment, nonperformance or other breach of, or noncompliance
with, any covenant, condition or agreement of the Buyer in this Agreement;

(c) any and all Assumed Liabilities;

(d) CURRENT’s failure to remove any improvements and appurtenances owned by it,
situated in, on under or attached to any property of Dallas Area Rapid Transit
or Trinity Railway Express or to restore any property of Dallas Area Rapid
Transit or Trinity Railway Express to a condition satisfactory to Dallas Area
Rapid Transit or Trinity Railway Express as a result of the termination or
withdrawal of any Dallas Area Rapid Transit permits or any Trinity Railway
Express permits; and

(e) any Proceedings, demands or assessments incidental to any of the matters set
forth in clauses (a) through (d) above.

SECTION 8.3 Indemnification Procedures. (a) A party that seeks indemnity under
Section 8.1 or Section 8.2 (an “Indemnified Party”) will give written notice (a
“Claim Notice”) to the party from whom indemnification is sought (an
“Indemnifying Party”) containing (i) a description and, if known, the estimated
amount of any Losses incurred or reasonably expected to be incurred by the
Indemnified Party, (ii) a reasonable explanation of the basis for the Claim
Notice to the extent of the facts then known by the Indemnified Party and
(iii) a demand for payment of those Losses.

(b) Within 30 days after delivery of a Claim Notice, the Indemnifying Party will
deliver to the Indemnified Party a written response in which the Indemnifying
Party will either: (i) agree that the Indemnified Party is entitled to receive
all of the Losses at issue in the Claim Notice; or (ii) dispute the Indemnified
Party’s entitlement to indemnification by delivering to the Indemnified Party a
written notice (an “Objection Notice”) setting forth in reasonable detail each
disputed item, the basis for each such disputed item and certifying that all
such disputed items are being disputed in good faith.

(c) If the Indemnifying Party fails to take either of the foregoing actions
within 30 days after delivery of the Claim Notice, then the Indemnifying Party
will be deemed to have irrevocably accepted the Claim Notice and the
Indemnifying Party will be deemed to have irrevocably agreed to pay the Losses
at issue in the Claim Notice.

(d) If the Indemnifying Party delivers an Objection Notice to the Indemnified
Party within 30 days after delivery of the Claim Notice, then the dispute may be
resolved by any legally available means.

 

19



--------------------------------------------------------------------------------

(e) Any indemnification of the Buyer Indemnified Party pursuant to Section 8.1
will be effected by wire transfer of immediately available funds from the Seller
Indemnified Party to an account designated by the Buyer, and any indemnification
of the Seller pursuant to this Section 8.2 will be effected by wire transfer of
immediately available funds to an account designated by the Seller.

(f) The foregoing indemnification payments will be made within five business
days after the date on which (i) the amount of such payments are determined by
mutual agreement of the parties, (ii) the amount of such payments are determined
pursuant to Section 8.3(c) if an Objection Notice has not been timely delivered
in accordance with Section 8.3(b) or (iii) both such amount and the Indemnifying
Party’s obligation to pay such amount have been finally determined by a final
judgment of a court having jurisdiction over such proceeding if an Objection
Notice has been timely delivered in accordance with Section 8.3(b).

(g) The Indemnifying Party shall have the right to defend, remediate, compromise
or settle the claim at the Indemnifying Party’s sole discretion and the
Indemnified Party shall give the Indemnifying Party all information, assistance
and authorization reasonably requested by Indemnifying Party at the Indemnifying
Party’s expense. The Indemnifying Party shall have the right to control the
defense of all such claims, lawsuits and other proceedings; provided that, the
Indemnifying Party will lose any previously acquired right to control the
defense of any such claims, lawsuits and other proceedings if for any reason the
Indemnifying Party ceases to actively, competently and diligently conduct the
defense or pursue remediation or settlement of such claim. The Indemnifying
Party shall retain counsel for the defense of such claims, lawsuits and other
proceedings, reasonably satisfactory to the Indemnified Party. If the Seller is
the Indemnifying Party, the Indemnifying Party shall furnish to the Indemnified
Party such information reasonably satisfactory to the Indemnified Party that the
Indemnifying Party is not insolvent (as defined herein) and has and will have
sufficient financial resources to fund on a current basis the cost of such
defense. The Indemnified Party shall have the right to employ its own counsel in
any case, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the employment of such counsel shall have been
authorized in writing by the Indemnifying Party in connection with the defense
of such action or the Indemnifying Party shall not have employed counsel to have
charge of the defense of such claim, lawsuit or other proceeding within a
reasonable time, in any of which events such fees and expenses shall be borne by
the Indemnifying Party or (ii) such Indemnified Party shall have reasonably
concluded (based on the advice of counsel) that there may be defenses available
to it which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnified Party shall have the right to
assert such additional defenses of such action, which shall be at the
Indemnifying Party’s expense). In no event shall the Indemnified Party settle
any such claim, lawsuit, or proceeding without the Indemnifying Party’s prior
written consent. Notwithstanding the foregoing, in no event shall the
Indemnifying Party settle any such claim, lawsuit, or proceeding without the
Indemnified Party’s prior written consent, such consent not to be unreasonably
withheld.

SECTION 8.4 Limits on Liability. EXCEPT FOR INDEMNIFICATION OF A CLAIM BY A
PERSON NOT A PARTY TO THIS AGREEMENT AGAINST A PARTY ENTITLED TO INDEMNIFICATION
HEREUNDER, IN NO EVENT SHALL EITHER

 

20



--------------------------------------------------------------------------------

PARTY BE LIABLE FOR ANY LOST PROFITS, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE AND/OR INDIRECT DAMAGES, WHETHER ARISING AT LAW OR IN EQUITY, IN AN
ACTION OF CONTRACT, TORT OR OTHER LEGAL THEORY, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH FOR ANY ACTS OR OMISSION OR BREACH UNDER THIS AGREEMENT,
INCLUDING TERMINATION OF THIS AGREEMENT. Notwithstanding anything to the
contrary contained in this Agreement: (a) except as set forth in clause
(b) below, an Indemnifying Party hereunder shall not be liable for any claim for
indemnification pursuant to Sections 8.1(a) or 8.2(a), unless and until the
aggregate amount of indemnifiable Losses which may be recovered from the
Indemnifying Party equals or exceeds $150,000 (at which point the Indemnifying
Party shall liable for the aggregate Losses and not just amounts in excess of
that sum); (b) there shall be no maximum amount of indemnifiable Losses which
may be recovered from an Indemnifying Party arising out of or resulting from the
causes set forth in Sections 8.1(a) in the case of a claim arising from the
breach of Article VI; and (c) the maximum amount of indemnifiable Losses which
may be recovered from an Indemnifying Party arising out of or resulting from the
causes set forth in Sections 8.1(a) or 8.2(a), as the case may be, shall be an
amount equal to (i) the Purchase Price in the case of a claim arising from the
breach of Sections 4.1, 4.2, 4.3, and the first sentence of 4.6 and 5.1, 5.2 and
5.3 and (ii) thirty-five percent (35%) of the Purchase Price for all other
breaches, cumulatively for all such causes. The Buyer’s sole remedy for any
claim regarding the performance of the BPL Equipment and for other equipment
comprising the Constructed BPL Network with respect to the non-compliance with
the Product Specifications or defects in materials and workmanship shall be the
Product Warranty in Section 6.1 and 6.2. For purposes of this Article VIII, the
amount of any Losses associated with any inaccuracy in or breach of any
representation or warranty, or nonfulfillment, nonperformance or other breach of
any covenant or agreement by the Seller or the Buyer, will be determined without
regard to any materiality or similar qualification. Nothing in this Section 8.4
shall preclude either party from seeking equitable remedies as permitted in
Section 9.17.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1 Guarantee. The Guarantor hereby unconditionally guarantees in favor
of the Buyer the full performance by the Seller of each of its obligations under
this Agreement.

SECTION 9.2 Survival of Representations and Warranties. The representations and
warranties contained in the first sentence of 4.6 of this Agreement shall
survive the Closing indefinitely. The representations and warranties contained
in Section 3.2(b) and Section 4.11 shall survive until the third anniversary of
the Closing. The representations and warranties contained in Article IV (other
than the first sentence of Section 4.6 and Section 4.11) and Article V shall
survive until the second anniversary of the Closing. The provisions of Article
VI, including the warranties in Section 6.1, shall survive in accordance with
the respective terms of such provisions. If written notice of a claim has been
given prior to the expiration of the applicable representations and warranties,
then the relevant representations and warranties shall survive as to such claim,
until such claim has been finally resolved. No investigation or other
examination of the Constructed BPL Network by the Buyer or its designees or
representatives

 

21



--------------------------------------------------------------------------------

shall affect the term of survival of such representations and warranties, or
shall otherwise limit or modify in any way the obligations of the Seller with
respect to any breach of its representations, warranties, or agreements
contained in this Agreement.

SECTION 9.3 Regulatory Support. Upon the request of Buyer, Seller shall be
required to provide reasonable assistance to Buyer in connection with any
regulatory or other governmental proceeding, including any proceeding in which
Buyer is seeking to recover in rates any amounts paid by it to Seller under this
Agreement and the Utility Agreements. Such reasonable assistance shall include
assistance in response to discovery requests from the regulatory authority or
intervening parties, the production of documents or other information made the
subject of a reasonable request, and written or oral testimony before the
regulatory authority. Buyer shall reimburse Seller for all reasonable expenses,
including out-of-pocket and internal costs actually incurred by Seller pursuant
to this Section 9.3.

SECTION 9.4 Expenses. Unless otherwise stated herein, each of the parties to
this Agreement shall bear and pay all costs and expenses incurred by it or on
its behalf in connection with this Agreement and the consummation of the
Transactions described herein.

SECTION 9.5 Governing Law. This Agreement is governed by and shall be construed
in accordance with laws of the State of Texas without giving effect to any
choice or conflict of law provision or rule (whether of the State of Texas or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than State of Texas. The parties hereto mutually consent to
the jurisdiction of the federal and state courts in Dallas County, Texas and
agree that any action, suit or proceeding concerning, related to or arising out
of this Agreement and the negotiation of this Agreement will be brought only in
a federal or state court in Dallas County, Texas and the parties hereto agree
that they will not raise any defense or objection or file any motion based on
lack of personal jurisdiction, improper venue, inconvenience of the forum or the
like in any case filed in a federal or state court in Dallas County, Texas. The
parties hereto mutually agree that this Agreement is a “major transaction”
within the meaning of the Texas Civil Practice and Remedies Code § 15.020 and as
such agree that any action or suit arising from this Agreement shall be brought
in Dallas County, Texas, and venue shall be in Dallas County, Dallas, Texas.

SECTION 9.6 Entire Agreement; Amendments. This Agreement (including the Exhibits
and Schedules hereto and thereto) represents the entire agreement between the
parties and supersede and cancel any prior oral or written agreement. No
provision hereof may be terminated, amended or waived other than in writing
signed by the party against whom the enforcement of such change is sought.

SECTION 9.7 Binding Effect; Assignment. This Agreement shall be binding upon the
parties hereto and respective successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. Neither party
may assign or transfer any right hereunder without the prior written consent of
the other party; provided, however, that the Buyer may assign this Agreement to
an Affiliate of the Buyer or any person or other entity succeeding to the
Buyer’s interest in substantially all of Buyer’s assets by merger, acquisition,
sale or another business combination, without the prior written consent of the
Seller; provided that any such assignee assumes all remaining obligations of the
Buyer under this Agreement and provided further that Buyer provides Seller and
Guarantor written notice of such assignment.

 

22



--------------------------------------------------------------------------------

SECTION 9.8 Partial Invalidity. (a) In the event that any provision of this
Agreement would be held to be invalid, prohibited or unenforceable in any
jurisdiction for any reason, unless such provision is narrowed by judicial
construction, this Agreement shall, as to such jurisdiction, be construed as if
such invalid, prohibited or unenforceable provision had been more narrowly drawn
so as not to be invalid, prohibited or unenforceable.

(b) If, notwithstanding subsection (a), any provision of this Agreement would be
held to be invalid, prohibited or unenforceable in any jurisdiction for any
reason, such provision shall be ineffective to the extent of such invalidity,
prohibition or unenforceability, without invalidating the remaining portion of
such provision or the other provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 9.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

SECTION 9.10 Notices. All notices, requests and other communications hereunder
(herein collectively a “notice” or “notices”) shall be deemed to have been duly
delivered, given or made to or upon any party hereto if in writing and delivered
by hand against receipt, or by certified or registered mail, postage pre-paid,
return receipt requested, or to a nationally recognized overnight courier which
guarantees next business day delivery, or sent by email to such party at its
address set forth opposite the receiving party’s signature hereto or to such
other address as such party may at any time, or from time to time, direct by
notice given in accordance with this Section 9.10. The date of delivery of any
such notice, request or other communication shall be the (i) if sent by personal
delivery, the date of actual receipt, (ii) three (3) business days after such
notice, request or other communication is sent by certified or registered mail,
(iii) if sent by a nationally recognized overnight courier which guarantees next
business day delivery, the business day next following the business day such
notice, request or other communication is actually delivered to the courier,
provided that such delivery to the courier occurs no later than the last pickup
of the business day at the courier’s pickup location, or (iv) if sent by email
deemed given upon such transmission.

SECTION 9.11 Bulk Sales. The Buyer waives compliance by the Seller with any bulk
sales law.

SECTION 9.12 Confidentiality; Public Announcements. (a) Each party receiving
Confidential Information of the other party (the “Receiving Party”) agrees as
follows: (i) to use the Confidential Information of the other party (the
“Disclosing Party”) only for the purpose for which such Confidential Information
is provided; (ii) that Receiving Party will not reproduce the Confidential
Information of the Disclosing Party, except as necessary in connection with such
permitted use of such Confidential Information, (iii) will hold in confidence
and protect the Confidential Information of the Disclosing Party from
unauthorized dissemination to, and use by,

 

23



--------------------------------------------------------------------------------

any third party using the same degree of care to do so that it uses to protect
its own Confidential Information, but in no event less than a reasonable degree
of care; (iv) not, unless otherwise mutually agreed, to create any derivative
work from Confidential Information disclosed to the Receiving Party by the
Disclosing Party; and (v) to reasonably restrict access to the Confidential
Information of the Disclosing Party to and use of such Confidential Information
by, such of its employees, personnel, agents, contractors and/or consultants,
who have a need to have access and have entered into a confidentiality agreement
or are subject to confidentiality obligations not less strict than the terms of
this Section 9.12(a), whereby each such employee, personnel, agent, contractor
and/or consultant may use and reproduce such Confidential Information if and to
the extent necessary for performing the tasks or work that the Receiving Party
asked such employee, personnel, agent, contractor and/or consultant to perform
and such task or work is within the purpose for which such Confidential
Information was disclosed or made available by the Disclosing Party.

Notwithstanding the foregoing, the provisions of Section 9.12(a) shall not apply
to Confidential Information that (i) is publicly available or in the public
domain at the time disclosed; (ii) is or becomes publicly available or enters
the public domain through no fault of the Receiving Party; (iii) is rightfully
communicated to the Receiving Party by persons not bound by confidentiality
obligations with respect thereto; (iv) is already in the Receiving Party’s
possession free of any confidentiality obligations with respect thereto at the
time of disclosure; (v) is independently developed by the Receiving Party
without the use of the Confidential Information; or (vi) is approved for release
or disclosure by the disclosing party without restriction. Notwithstanding the
foregoing, each party may disclose Confidential Information to the limited
extent required (w) in order to comply with the order of a court or other
governmental body, or as otherwise necessary to comply with applicable law,
provided that the Receiving Party, in making the disclosure pursuant to the
order, shall first give written notice, or if the Receiving Party has no
reasonable opportunity to give notice first, give prompt written notice
thereafter, to the Disclosing Party and makes, or reasonably assists the
Disclosing Party in making, a reasonable effort to obtain a protective order or
otherwise protect the Confidential Information from public disclosure; (x) to
establish a party’s rights under this Agreement, including to make such court
filings as it may be required to do; (y) as may be required in responding to
inquiries and addressing concerns raised by the Public Utility Commission of
Texas or the legislature of the State of Texas; provided that to the extent
requested to comply with an applicable order or to make a public filing or
comment on the public record, the Receiving Party, in making the disclosure,
shall first give written notice, or if the Receiving Party has no reasonable
opportunity to give notice first, take reasonable steps to resist public
disclosure of Confidential Information and in any event give prompt written
notice thereafter, to the Disclosing Party and makes, or reasonably assists the
Disclosing Party in making, a reasonable effort to obtain a protective order or
otherwise protect the Confidential Information from public disclosure; or (z) to
make disclosures permitted pursuant to the last two sentences of
Section 9.12(b). “Confidential Information” shall mean the terms of this
Agreement, and with regard to the Disclosing Party hereto, the following if and
to the extent same is identified as, or thought reasonably by the Receiving
Party to be considered, confidential, proprietary or other non-public
information and documents, inventions, Intellectual Property, processes and
trade secrets of such party or any of its Affiliates or their respective assets,
business or operations, including any operating agreement,

 

24



--------------------------------------------------------------------------------

business plan, or budget, any information disclosed by the such party pursuant
to this Agreement, non-public regulatory filings by or on behalf of such party,
customer lists, financial projections, services and any information derived from
any of the foregoing.

Notwithstanding the foregoing and subject to Section 9.12(b), either party, its
representatives and its Affiliates may, without the consent of the other party
or any other person or entity, disclose Confidential Information or the terms of
this Agreement (i) in order to comply with the rules and regulations applicable
to any filings such party or its Affiliates makes with the Securities and
Exchange Commission, in order to comply with the rules and regulations of any
securities exchange, the Financial Industry Regulatory Authority or listing
agency or when required or requested by the Securities and Exchange Commission
or any other such regulatory authority in conjunction with securities laws or
the HSR Act having jurisdiction over the party, its assets or its securities or
(ii) to any financial advisor or investment bank representing such party or any
prospective underwriter, lender or investor; provided, however, that in the case
of clauses (i) and (ii) above such party, representative, or Affiliate (a) shall
treat the other party’s Confidential Information in a similar manner that it
treats its own Confidential Information, including but not limited to redaction
or other method of protecting Confidential Information, (b) shall include only
the Confidential Information that is required by the Applicable Law, court
process, the Securities and Exchange Commission requirement or by the
obligations pursuant to any listing agreement with any national securities
exchange or listing agency. Buyer shall also have the right to disclose
Confidential Information or the terms of this Agreement to Dallas Area Rapid
Transit and Trinity Railway Express to the extent necessary for Buyer to notify
Dallas Area Rapid Transit and Trinity Railway Express of its proposed purchase
or actual purchase of Seller’s facilities crossing such entities’ properties.
Seller shall also have the right to disclose Confidential Information or the
terms of this Agreement to Dallas Area Rapid Transit, Trinity Railway Express,
Kansas City Southern Railway, Union Pacific Railroad and any third party vendors
whose consent or permits may be required or necessary to consummate the
Transactions.

(b) Public Announcements. The parties agree to issue a press release as mutually
agreed (and no other form of oral or written announcement) to disclose the fact
that this Agreement has been executed by the parties, the terms of this
Agreement and the nature of the Transactions, provided that either party may
make such an oral or written announcement to the extent such party is required
by the Applicable Law, court process, Securities and Exchange Commission
requirement or by obligations pursuant to any listing agreement with any
national securities exchange or listing agency to make a statement regarding the
Transactions, such party or its Affiliate (i) shall use its reasonable best
efforts to consult with the other party before making such statement, and, to
the extent reasonably feasible, provide the other party the opportunity to
review and comment upon, any such statements prior to it being made and
(ii) shall include only the contents of such a statement that is required by the
Applicable Law, court process, Securities and Exchange Commission requirement or
by the obligations pursuant to any listing agreement with any national
securities exchange or listing agency. Notwithstanding the foregoing, the
provisions of this Section 9.12 shall not apply to any communications between
Buyer and any other person, including any utility, that initiates communications
with Buyer at the direction of Seller or its Affiliates. Seller, for itself and
its Affiliates, expressly agrees that in respect of any other person, including
any utility, that initiates communications with Buyer at the direction of Seller
or its Affiliates, Buyer shall have the right to agree to or to decline to
communicate with such person.

 

25



--------------------------------------------------------------------------------

SECTION 9.13 Headings. The article and section headings contained herein are for
the purposes of convenience only and are not intended to define or limit the
contents of said articles or sections.

SECTION 9.14 Construction and References. Words used in this Agreement,
regardless of the number or gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context shall require. Unless otherwise
specified, all references in this Agreement to Sections, paragraphs or clauses
are deemed references to the corresponding Sections, paragraphs or clauses in
this Agreement, and all references in this Agreement to Schedules or Exhibits
are references to the corresponding Schedules or Exhibits attached to this
Agreement.

SECTION 9.15 Neutral Interpretation. The parties agree that the terms and
conditions of this Agreement are the result of negotiations between the parties
and/or their counsel, and that this Agreement shall not be construed in favor of
or against either party by reason of the extent to which either party or its
counsel participated in the drafting of this Agreement.

SECTION 9.16 Terminology. “Knowledge,” “to the knowledge”, “the best knowledge”,
or any similar phrase shall mean the actual knowledge of the party making the
representation without investigation of any kind, but including knowledge that a
reasonable person charged with the duties and responsibilities could reasonably
be deemed to have known.

SECTION 9.17 Specific Performance. The parties acknowledge that the Transactions
covered by this Agreement are unique and that a party will have no adequate
remedy at law and may suffer irreparable damage if the other party breaches any
covenant contained herein or fails to perform any of their obligations under
this Agreement. Accordingly, each party agrees that each party shall have the
right, in addition to any other rights which it may have, to seek specific
performance and equitable injunctive relief if the other party shall fail or
threaten to fail to perform any of its obligations under this Agreement

SECTION 9.18 Waiver; Remedies. No failure or delay by any party in exercising
any right or remedy under this Agreement or any of the documents delivered
pursuant to this Agreement, and no course of dealing between the parties,
operates as a waiver of such right or remedy, and no single or partial exercise
of any such right or remedy precludes any other or further exercise of such
right or remedy or the exercise of any other right or remedy. Any enumeration of
a party’s rights and remedies in this Agreement is not intended to be exclusive,
and a party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law, by
contract or in equity.

 

26



--------------------------------------------------------------------------------

ARTICLE X

DEFINITIONS

SECTION 10.1 Definitions. The following terms used in this Agreement have the
meanings ascribed to them below:

“Adverse Claims” has the meaning set forth in Section 4.2 of this Agreement.

“Affected Product” has the meaning set forth in Section 6.3 of this Agreement.

“Affiliate” shall mean any person or entity which, directly or indirectly,
controls, is controlled by, or is under common control with a party, based on
the total voting power of all classes of equity interests entitled to vote. For
purposes of this definition only, “control” means (i) in the case of corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or participating shares entitled to vote for the election of directors,
and (ii) in the case of non-corporate entities, direct or indirect ownership of
at least fifty percent (50%) of the equity interest with the power to
participate in the management and policies of such non-corporate entity.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Applicable Law” has the meaning set forth in Section 4.4 of this Agreement.

“Assumed Contracts” has the meaning set forth in the Recitals section of this
Agreement.

“Assumed Liabilities” has the meaning set forth in Section 2.1 of this
Agreement.

“BPL Equipment” has the meaning set forth in Section 6.1(a) of this Agreement.

“BPL Intellectual Property” has the meaning set forth in Section 4.11(a) of this
Agreement.

“BPL Network” has the meaning set forth in the Recitals section of this
Agreement.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Buyer Indemnified Party” has the meaning set forth in Section 8.1 of this
Agreement.

“Claim” has the meaning set forth in Section 3.2(e).

“Claim Notice” has the meaning set forth in Section 8.3(a) of this Agreement.

“Closing” has the meaning set forth in Section 1.4(a) of this Agreement.

“Closing Date” is the date on which the Closing occurs.

 

27



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 9.12(a) of this
Agreement.

“Constructed BPL Network” has the meaning set forth in the Recitals section of
this Agreement.

“Epidemic Failure” has the meaning set forth in Section 6.3 of this Agreement.

“Epidemic Failure costs” has the meaning set forth in Section 6.1(b) of this
Agreement.

“Excluded Liabilities” has the meaning set forth in Section 2.2 of this
Agreement.

“Guarantor” has the meaning set forth in the preamble to this Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the rules and regulations promulgated thereunder.

“IES” has the meaning set forth in Section 1.4(c)(iii) of this Agreement.

“IES Services Agreement” has the meaning set forth in Section 2.1 of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 8.3(a) of this
Agreement.

“Indemnifying Party” has the meaning set forth in Section 8.3(a) of this
Agreement.

“Insolvent” has the meaning set forth in Section 4.10 of this Agreement.

“Intellectual Property” has the meaning set forth in Section 4.11(b) of this
Agreement.

“Knowledge” has the meaning set forth in Section 9.16 of this Agreement.

“License Agreement” has the meaning set forth in Section 1.4(c)(ii) of this
Agreement.

“Losses” has the meaning set forth in Section 8.1 of this Agreement.

“Notice” or “Notices” has the meaning set forth in Section 9.10 of this
Agreement.

“Objection Notice” has the meaning set forth in Section 8.3(b) of this
Agreement.

“Oncor-CCT Agreements” has the meaning set forth in Section 3.1 of this
Agreement.

“Proceeding” has the meaning set forth in Section 4.5 of this Agreement.

“Product Specifications” has the meaning set forth in Section 6.1(a) of this
Agreement.

“Product Warranty” has the meaning set forth in Section 6.1(a) of this
Agreement.

 

28



--------------------------------------------------------------------------------

“Product Warranty Period” has the meaning set forth in Section 6.1(a) of this
Agreement.

“Purchase Price” has the meaning set forth in Section 1.2 of this Agreement.

“Released Parties” has the meaning set forth in Section 3.2(a) of this
Agreement.

“RMA” has the meaning set forth in Section 6.1(b) of this Agreement.

“Sales Agreement” has the meaning set forth in the Recitals section of this
Agreement.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Indemnified Party” has the meaning set forth in Section 8.2 of this
Agreement.

“Seller Material Adverse Effect” means any violation, circumstance, change,
effect or other matter, either individually or in the aggregate with all other
violations, circumstances, changes, effects and other matters, that has, or
could reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, condition (financial or otherwise), operating results,
operations or business prospects (excluding any business with the Buyer) of the
Seller or a material asset included in the Constructed BPL Network or a material
liability included in the Assumed Liabilities or the ability of the Seller or
Guarantor to perform their obligations under this Agreement or to consummate
timely the Transactions.

“To the knowledge” or “the best knowledge” has the meaning set forth in
Section 9.16 of this Agreement.

“Transactions” has the meaning set forth in Section 1.5 of this Agreement.

“Transferred Permits” has the meaning set forth in the Recitals section of this
Agreement.

“Utility Agreements” has the meaning set forth in the Recitals section of this
Agreement.

[Remainder of this page intentionally left blank.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

CURRENT COMMUNICATIONS OF TEXAS, L.P.       Address:  

c/o CURRENT Group, LLC

20420 Century Boulevard

Germantown, MD 20874

Attention: General Counsel

Email: Jbirnbaum@currentgroup.com

            By:  

 

      Name:  

 

      Title:  

 

     

CURRENT GROUP, LLC

(with respect to Sections 3.2, 4.1, 4.2, 4.3, 4.10, 9.1 and 9.2, only)

 

      Address:  

c/o CURRENT Group, LLC

20420 Century Boulevard

Germantown, MD 20874

Attention: General Counsel

Email: Jbirnbaum@currentgroup.com

            By:  

 

      Name:  

 

      Title:  

 

      ONCOR ELECTRIC DELIVERY COMPANY LLC       Address:  

Oncor Electric Delivery Company

1601 Bryan Street

Dallas, Texas 75201

Attention: Vice President of Asset Management

Email: jgreer2@oncor.com

            By:  

 

      Name:  

 

      Title:  

 

            With a copy to:           Oncor Electric Delivery Company        
1601 Bryan Street         Dallas, Texas 75201         Attention: Chief Legal
Officer         Email: james.obrien@oncor.com



--------------------------------------------------------------------------------

SCHEDULE A

CONSTRUCTED BPL NETWORK

The Constructed BPL Network consists of Schedules C and D (excluding any meters
listed on Schedule D)



--------------------------------------------------------------------------------

SCHEDULE B

ASSUMED CONTRACTS

 

CURRENT ENTITY

  

VENDOR

  

NAME OF AGREEMENT

  

DATE

  

NOTES: PURPOSE of AGREEMENT

CURRENT Communications of Texas, L.P.    Databank Holdings Ltd.    Master
Services Agreement    7/17/2006    CURRENT Communications of Texas, L.P.   
FiberLight, LLC    Master Operating Lease Agreement    6/27/2007    Fiber-Optic
Cable System CURRENT Communications Services, LLC    Level 3 Communications, LLC
   Master Service Agreement    5/24/2004    Colo, private line and cross connect
and fiber services TRANSFERRED PERMITS

CURRENT ENTITY

  

VENDOR

  

NAME OF AGREEMENT

  

DATE

  

NOTES: PURPOSE of AGREEMENT

CURRENT Communications of Texas, L.P.    The Kansas City Southern Railway
Company    Wire Crossing Contract-Mile Post 217.23    5/4/2007    Railway
Crossing Agreement CURRENT Communications of Texas, L.P.    The Kansas City
Southern Railway Company    Wire Crossing Contract-Mile Post 219.65    5/4/2007
   Railway Crossing Agreement CURRENT Communications of Texas, L.P.    The
Kansas City Southern Railway Company    Wire Crossing Contract-Mile Post 217.82
   6/22/2007    Railway Crossing Agreement CURRENT Communications of Texas, L.P.
   Union Pacific Railroad Company    Wireline Crossing Agreement-Mile Post 209.4
   4/19/2007    Railway Crossing Agreement CURRENT Communications of Texas, L.P.
   Union Pacific Railroad Company    Wireline Crossing Agreement-Mile Post 208.8
   4/19/2007    Railway Crossing Agreement CURRENT Communications of Texas, L.P.
   Union Pacific Railroad Company    Wireline Crossing Consent Letter-Mile Post
210.72    5/24/2007    Consent Letter CURRENT Communications of Texas, L.P.   
Union Pacific Railroad Company    Wireline Crossing Consent Letter-Mile Post
210.73    5/24/2007    Consent Letter



--------------------------------------------------------------------------------

DART AND TRE PERMITS

 

CURRENT ENTITY

  

VENDOR

  

NAME OF AGREEMENT

  

DATE

  

NOTES: PURPOSE of AGREEMENT

CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200789    10/1/2006    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200804   
11/1/2006    DART Crossing Permit CURRENT Communications of Texas, L.P.   
Dallas Area Rapid Transit    License Agreement No. 200805    11/1/2006    DART
Crossing Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid
Transit    License Agreement No. 200823    2/1/2007    DART Crossing Permit
CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200832    2/26/2007    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200829   
3/1/2007    DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas
Area Rapid Transit    License Agreement No. 200830    3/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit   
License Agreement No. 200831    3/1/2007    DART Crossing Permit CURRENT
Communications of Texas, L.P.    Dallas Area Rapid Transit    License Agreement
No. 200833    3/1/2007    DART Crossing Permit



--------------------------------------------------------------------------------

CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200834    3/1/2007    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200875   
4/1/2007    DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas
Area Rapid Transit    License Agreement No. 200873    4/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit   
License Agreement No. 200874    4/1/2007    DART Crossing Permit CURRENT
Communications of Texas, L.P.    Dallas Area Rapid Transit    License Agreement
No. 200876    4/1/2007    DART Crossing Permit CURRENT Communications of Texas,
L.P.    Dallas Area Rapid Transit    License Agreement No. 200877    4/1/2007   
DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid
Transit    License Agreement No. 200878    4/1/2007    DART Crossing Permit
CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200879    4/1/2007    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200892   
4/1/2007    DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas
Area Rapid Transit    License Agreement No. 200893    4/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit   
License Agreement No. 200894    4/1/2007    DART Crossing Permit CURRENT
Communications of Texas, L.P.    Dallas Area Rapid Transit    License Agreement
No. 200895    4/1/2007    DART Crossing Permit CURRENT Communications of Texas,
L.P.    Dallas Area Rapid Transit    License Agreement No. 200896    4/1/2007   
DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid
Transit    License Agreement No. 200897    4/1/2007    DART Crossing Permit



--------------------------------------------------------------------------------

CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200918    4/1/2007    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200890   
5/1/2007    DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas
Area Rapid Transit    License Agreement No. 200891    5/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit   
License Agreement No. 200898    5/1/2007    DART Crossing Permit CURRENT
Communications of Texas, L.P.    Dallas Area Rapid Transit    License Agreement
No. 200919    5/1/2007    DART Crossing Permit CURRENT Communications of Texas,
L.P.    Dallas Area Rapid Transit    License Agreement No. 200913    7/1/2007   
DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid
Transit    License Agreement No. 200914    7/1/2007    DART Crossing Permit
CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit    License
Agreement No. 200915    7/1/2007    DART Crossing Permit CURRENT Communications
of Texas, L.P.    Dallas Area Rapid Transit    License Agreement No. 200916   
7/1/2007    DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas
Area Rapid Transit    License Agreement No. 200917    7/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Dallas Area Rapid Transit   
License Agreement No. 200911    8/17/2007    DART Crossing Permit CURRENT
Communications of Texas, L.P.    Dallas Area Rapid Transit    License Agreement
No. 200939    10/1/2007    DART Crossing Permit CURRENT Communications of Texas,
L.P.    Dallas Area Rapid Transit    License Agreement No. 200941    12/1/2007
   DART Crossing Permit CURRENT Communications of Texas, L.P.    Dallas Area
Rapid Transit    License Agreement No. 200943    12/1/2007    DART Crossing
Permit CURRENT Communications of Texas, L.P.    Trinity Railway Express   
License Agreement No. R023227    3/1/2007    Railway Crossing Agreement CURRENT
Communications of Texas, L.P.    Trinity Railway Express    License Agreement
No. R023229    3/1/2007    Railway Crossing Agreement CURRENT Communications of
Texas, L.P.    Trinity Railway Express    License Agreement No. R023228   
3/1/2007    Railway Crossing Agreement



--------------------------------------------------------------------------------

SCHEDULE C

INVENTORY

Summary

 

     Totals

BPL Inventory Totals:

   $ 10,160,779

Non-Deployed Capital Materials Totals:

   $ 893,950

Inventory Transfer Totals:

   $ 11,054,729

BPL Equipment Inventory

 

        

Item Number

 

Item Description

 

Location

Code

 

QTY

On

Hand

   Totals BPL Electronics    210-0115-0002-CS   CT NGOH PLB w/out GPS  
TXUZZZ-ARC   462       210-0115-0002-CS   CT NGOH PLB w/out GPS   TXUZZZ-ARL  
15,871       210-0129-0001-CS   CT NGOH LVR OH 5000   TXUZZZ-ARL   211      
210-0150-0001-CS   CT URD Repeat PLB 5000R (PPN)   TXUZZZ-ARL   73      
210-0150-0001-CS   CT URD Repeat PLB 5000R (PPN)   Flextronics   338            
     $ 6,949,716 BPL Couplers    210-0080-0001-CS   NGOH 15KV COUPLER  
TXUZZZ-ARL   12,035       240-0141-0001-CS   Coupler Mounting Bracket NGOH  
TXUZZZ-ARL   8,087       210-0151-0003-CS   CT URD Repeat Coupler 5000R (PPN)  
TXUZZZ-ARL   1,904                  $ 2,919,510 Misc. BPL Supporting Equipment
   210-0091-0001-CS   CT NGOH 12” Coupler EMB   TXUZZZ-ARL   3,792      
210-0090-0001-CS   CT NGOH 36” Coupler EMB   TXUZZZ-ARL   473      
210-0073-0001-CS   43” Angled EMB   TXUZZZ-ARL   1,486       210-0171-0001-CS  
URD Coupler 3:1 Splitter (PPN)   TXUZZZ-ARL   26   



--------------------------------------------------------------------------------

     240-3107-0004-CS   10 FT BNC RF Extension Cable   TXUZZZ-ARL   44        
240-3107-0003-CS   15 FT BNC RF Extension Cable   TXUZZZ-ARL   44        
240-3107-0005-CS   20 FT BNC RF Extension Cable   TXUZZZ-ARL   42        
210-0001-0028-CS   CT OH Dual NE Bracket   TXUZZZ-ARL   90        
210-0187-0005-CS   CT OH Dual NE Splitter   TXUZZZ-ARL   11        
210-0001-0026-CS   NGOH Dual Pole Assembly Splitter   TXUZZZ-ARL   4        
240-3077-0001-CS   PPN-to-PPN Cable   TXUZZZ-ARL   7         240-3118-0001-CS  
URD Power Extension Cable Submersible Transformer 10FT   TXUZZZ-ARL   36        
240-3118-0002-CS   URD Power Extension Cable Submersible Transformer 15FT  
TXUZZZ-ARL   36         240-3118-0003-CS   URD Power Extension Cable Submersible
Transformer 20FT   TXUZZZ-ARL   36         210-0001-0024-CS   NGOH BP Assembly
Kit   TXUZZZ-ARL   390         MIS00419-CS   Metal PPN RF Connector Cap (End of
Run)   TXUZZZ-ARL   398         210-0192-0001-CS   BPL Transformer 120V v.5010  
TXUZZZ-ARL   11         210-0192-0002-CS   BPL Transformer 240V v.5010  
TXUZZZ-ARL   10         210-0192-0003-CS   BPL Transformer 480V v.5010  
TXUZZZ-ARL   16                  $ 291,553

BPL Inventory Totals:

   $ 10,160,779 Non Deployed Capital           

Item Number

 

Item Description

 

Location

Code

 

QTY

On

Hand

   Totals Non-Deployed Capital Materials   Fiber Cable & Pigtails   
ADES0950-12-ES-012-S3   12F ESM EZSPAN ADSS KP 950LB   TXUZZZ-ARL   654528     
   ADES0950-12-ES-024-S3   24f ESM EZSPAN ADSS KP 950LB   TXUZZZ-ARL   2500     
   ADES0950-12-ES-036-S3   36F ESM EZSPAN ADSS KP 950LB   TXUZZZ-ARL   3750     
   ADES0950-12-ES-048-S3   48F ESM EZSPAN ADSS KP 950LB   TXUZZZ-ARL   190570   
     ADES0950-12-ES-072-S3   72F ESM EZSPAN ADSS KP 950LB   TXUZZZ-ARL   17883
        ADES1020-12-ES-096-S3   96CT ADSS Cable   TXUZZZ-ARL   46102        
ADES1240-12-ES-144-S3   144f ESM EZSPAN ADSS KP 1240LB   TXUZZZ-ARL   48902     
   ADES1460-12-ES-288-S3   288F ESM ADSS LS PKP 1460LB   TXUZZZ-ARL   6750     
   ADLD1380-24-ES-216-S3   216f ESM ADSS LG SPAN PKP 1380LB   TXUZZZ-ARL   1679
  



--------------------------------------------------------------------------------

     LSO002UC00S1500F   Drop Cable w/sc angle boot 1500ft   TXUZZZ-ARL   1     
   LSO002UL00025F   S/M Dual Head Industrial LC/UPC pigtail at 25 feet  
TXUZZZ-ARL   19         LSO002UL00050F   S/M Dual Head Industrial LC/UPC pigtail
at 50 feet   TXUZZZ-ARL   1         LSO004IL00025F   25 FT Fiber Pigtail  
TXUZZZ-ARL   713         LSO004IL00025F   25 FT Fiber Pigtail   TXUZZZ-B&M   64
                 $ 537,807   Fiber Hardware    00070176   Fiber Insert .486”
Fits 12 thru 72 Count ADSS Cable   TXUZZZ-ARL   620         00070179   ADSS
Hardware Fiber Insert fits 96 CT ADSS Cable   TXUZZZ-ARL   500         00070186
  Insert for 144 Count Fiber   TXUZZZ-ARL   123         00070218   Fiber Insert
12 to 48 Ct fiber   TXUZZZ-ARL   185         2872004C1E1   Limited Dead End Grip
for 12 to 48 ct Fiber   TXUZZZ-ARL   1540         2872006C1E1   LTD Tension DE
w/Clevis and Link   TXUZZZ-ARL   32         2872011C1E1   LTD Tension DE
w/Clevis and Link   TXUZZZ-ARL   149         2872012C1E1   LTD Tension DE
w/Clevis and Link 288 Fiber   TXUZZZ-ARL   35         2875003TE   Lite Dead End
Grips 12 to 48ct Fiber   TXUZZZ-ARL   700         2875005TE   Lite Tension
Dead-End 96Ct Fiber .5568 OD   TXUZZZ-ARL   490         2875007TE   Lite Dead
End Grip for 144Ct Cable   TXUZZZ-ARL   87         4800000   Dual Slot FLS Block
w/out Inserts   TXUZZZ-ARL   949         710011124T   IN-SPAN Storage System
“NM” (aka Snowshoe)   TXUZZZ-ARL   1         800012116   Runt Closure  
TXUZZZ-ARL   36         8001127   Splice Tray   TXUZZZ-ARL   1         8003664  
4-Hole Grommet .30-.43”   TXUZZZ-ARL   76         8003691   1 Hole Grommet for
Coyote Closure   TXUZZZ-ARL   25         80061043   COYDAC04 Splice Closure  
TXUZZZ-ARL   273         80061043   COYDAC04 Splice Closure   TXUZZZ-B&M   11   
     80808289   36 CT Low Profile Splice Tray   TXUZZZ-ARL   59         80808289
  36 CT Low Profile Splice Tray   TXUZZZ-B&M   5         COYDOME00002   6.5 x 22
Buffer w/1 Tray   TXUZZZ-ARL   56         FOLT 1170 TE   .460-.505 33” Green
Lite Tension Dead End   TXUZZZ-ARL   50         PTG-0201   Tree Guard-Poly
(1/2”x 6’ )   TXUZZZ-ARL   675         PTG-0203   Tree Guard-Poly (1”x6’ )  
TXUZZZ-ARL   533                  $ 154,987   DP/POP Equipment    109560524  
XCVR,SFP-MR-MM, Metro WSM, Multirate 850NM   TXUZZZ-ARL   4         109640656  
RTU-Initial RTU WSM R6.0   TXUZZZ-ARL   1         109640714   SFTW-Metropolis
WSM R6.0   TXUZZZ-ARL   1         408848513   CIRCUIT PK, XCVRE725, 1530,33,CH59
  TXUZZZ-ARL   2   



--------------------------------------------------------------------------------

     408848653   XCVRE725 1552.52 CH31   TXUZZZ-ARL   1         408848661  
XCVRE725 1554.13 CH29   TXUZZZ-ARL   1         408848679   XCVRE725 1555.75 CH27
  TXUZZZ-ARL   1         408849008   CIRCUIT PK, XCVREE25, 1546.12, CH39  
TXUZZZ-ARL   1         408849024   CIRCUIT PK,XCVREE25, CH43 W/VOA   TXUZZZ-ARL
  1         408851988   CIRCUIT PK,OLDVGMSA,1510,OA,VG EDFA, MSA   TXUZZZ-ARL  
1         408851996   Shelf Assembly, MD40SHW, 40WL   TXUZZZ-ARL   2        
408852242   Installation Kit, 2U SHF, 19 to 23   TXUZZZ-ARL   2        
408852275   Cable Assembly, Optical, LC-LC   TXUZZZ-ARL   1         408852309  
Cable Assembly, Optical, LC-LC   TXUZZZ-ARL   2         408852317   Cable
Assembly, Optical,LC-LC   TXUZZZ-ARL   10         408852325   Cable Assembly,
Optical, LC-LC   TXUZZZ-ARL   8         408852333   Cable Assembly, Optical,
LC-LC   TXUZZZ-ARL   3         408853059   Installation Kit, 5U SHF, 19 to 23  
TXUZZZ-ARL   2         408853570   Filler Assembly, OLD, Optical   TXUZZZ-ARL  
1         408853588   Filler Assembly, OADM, 1 Serial   TXUZZZ-ARL   6        
408853596   Filler Assembly, OADM, 8 Serial   TXUZZZ-ARL   1         408853612  
Filler Assembly, XCVR   TXUZZZ-ARL   12         408853620   Filler Assembly, SIM
  TXUZZZ-ARL   6         408862654   CIRCUIT PK, SIM, 2XUDS, UNIV DATA, 2PORT  
TXUZZZ-ARL   2         408872232   Adapter Assembly, ID-ADAPT   TXUZZZ-ARL   2
        408873081   Cable Assembly, Signal, SMB,36   TXUZZZ-ARL   2        
408882488   CT PK, SSSP-CLK, Universal Shelf Processor   TXUZZZ-ARL   4        
408892115   Attenuator, Singlemode, LG   TXUZZZ-ARL   1         408893907   Kit,
Shelf Assy, Metropolis WSM   TXUZZZ-ARL   2         408898294   CT PK, OLDLEV20,
1310,OA,2020 EDFA,DWNLD   TXUZZZ-ARL   2         GLC-ZX-SM   1000 BASE-ZX SFP  
TXUZZZ-ARL   3                  $ 102,205   DP/POP Equipment- Sitting with
contractor    524913   RLY RACK,WELDED,23”W,7’-0”,HCS,146   Cellecion   1     
   58213500001   System Rectifier   Cellecion   1         524913   Relay Rack  
Cellecion   1         582135000LB   ASSY, DIST, LOAD DISC   Cellecion   2     
   524679   KIT 10 POS GMT FUSEHOLDER   Cellecion   2         248610900   FUSE
ALM FSI 3A 60V   Cellecion   4         102279   CB HYD MAG 1P 30A   Cellecion  
2         102281   CB HYD MAG 1P 40A   Cellecion   6         248611000   FUSE
ALM FSI 5A 60V   Cellecion   4         102284   CB, HYD MAG 1P 70A   Cellecion  
2         524690   Breaker Fuse MTG Kit   Cellecion   14         58213500062  
ASSY, DIST WIREWAY   Cellecion   1         528429   KIT, 1/0 BATTERY LUGS  
Cellecion   3         524913   Relay Rack   Cellecion   2         58213500093  
ASSY, 23 BAT TRAY, W/WO DISC BREAK 14   Cellecion   3         121810   CB, HYD
MAG E/M 1P 200A SPD   Cellecion   3   



--------------------------------------------------------------------------------

     121810   CB, HYD MAG E/M 1P 200A SPD   Cellecion   3         525034   ASSY,
2 POLE BAT DISC BRKR 146   Cellecion   3         5821350093   ASSY, 23 BAT TRAY,
W/WO DISC BREAK 14   Cellecion   3         525034   ASSY, 2 POLE BAT DISC BRKR
146   Cellecion   3         528429   KIT, 1/0 BATTERY LUGS   Cellecion   3     
   112795   BAT UNIT VRLA 6 CELL 12 V M12V   Cellecion   24         515907  
TERM PNL, 3.5” x 23”   Cellecion   2         102276   15 Amp DC Breaker CB, HYD
Mag, 1P, 80VDC   Cellecion   4         58920010001   ASSY, SHELF, 1ST EXP, 23”,
2RU,9000W,48VDC   Cellecion   1         58920010002   ASSY, SHELF, 1ST EXP, 23”,
2RU,9000W,48   Cellecion   1         58920010050   KIT,PCU BLANK COVER  
Cellecion   4         43380028402   ASSY,FINAL,SMALL POWER MCA   Cellecion   1
        4865342000     Cellecion   5         524679   Kit, 10POS GMT Fuseholder-
Correction to Invoice 900132550   Cellecion   1         300386943  
LSC1S-864-74-E/W LCA-LT1B-FF-FO   Cellecion   1         107856528   ASSY-15”
DEEP FRAME ASSY*   Cellecion   1         CONCRETE SHELTER   11’8” X 20’ Concrete
Shelter   Cellecion   1         OTEC225   Automatic Transfer Switch   Cellecion
  1                  $ 98,951

Non-Deployed Capital Materials Totals:

   $ 893,950



--------------------------------------------------------------------------------

SCHEDULE D

AS-BUILT DOCUMENTATION

[INCLUDED ON CD-ROM DELIVERED WITH EXECUTION OF THIS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE E

REGULATORY FUNCTIONALITY SPECIFICATIONS

 

     Status Meter Management          •        LDAP or single-sign on compliant
to manage user access    Parties agree that implementation of using LDAP for
CURRENT View but Active Directory (AD - Microsoft’s LDAP implementation) for
CURRENTLOOK and CURRENTCOLLECTOR, provided there is a process where AD and LDAP
can be synchronized, will conform to this requirement     •        Use of
security profiles to manage various support roles in accordance with audit
control requirements    Parties agree that present implementation conforms
    •        Management of user ID’s, passwords and profiles with date and time
stamps    Parties agree that present implementation conforms
    •        Management of all transactions with date, time and user or system
ID to support audit controls    Parties agree that present implementation
conforms     •        Retention of all error logs, on-demand status results for
audit control reports    Parties agree that present implementation conforms and
offline storage is acceptable.     •        Managing all provisioning /
modifications / deletions / suspensions processes associated with meters   
Parties agree that present implementation conforms     •        Access to all
meter provisioning transaction processes through a standard XML-based API
interface with systems external to the BPL environment    Parties agree that
present SOAP/XML API implementation conforms because process fully supports
meter provisioning     •        Providing and retaining error logs for all meter
processes including date and time stamps    Parties agree that present
implementation conforms



--------------------------------------------------------------------------------

    •        Performing all firmware updates to the CURRENT BPL Module and
maintaining prior and current update information including version, date, time,
user or system ID and comment parameters to support audit controls.    Parties
agree that present implementation conforms     •        Support C12.19
configuration functions associated with a meter including class definitions,
interval and register requirements including add, modify, delete and obtaining
current settings from the meters through external API    Parties agree that
meter conforms today, additional multi-vendor back office development required
    •        Performing meter processes and configuration functions in a
meter-by-meter role or through global functions    Parties agree that meter
conforms today, additional multi-vendor back office development required
    •        Performing automated meter readings based on various interval
profiles and priorities    Parties agree that present implementation conforms
    •        Access to all on-demand functions and associated processes through
a standard XML-based API interface with systems external to the BPL environment
   Parties agree that present SOAP/XML API implementation conforms
    •        Performing on-demand readings from all meters with CURRENT BPL
module in an individual or global process which obtains the cumulative
consumption register data for positive / negative pulses and voltage interval
readings for the period specified in the read request.    Parties agree that
present implementation conforms     •        Performing on-demand readings from
all meters with CURRENT BPL module in an individual or global process which
obtains data stored on the meter and supported by the meter API UOMs from last
full interval read date / time (all uncollected data) since last completed read
from meter, including register values at the time of the read    Parties agree
that present implementation conforms     •        Performing on-demand readings
from all L&G S4e C&I meters with CURRENT BPL module in an individual or global
process which obtains all intervals and registers for a C&I meter supported by
the meter API UOMs from the last interval read date / time for the current
configuration provisioned to the meter    Parties agree that present
implementation conforms



--------------------------------------------------------------------------------

    •        Performing on-demand readings from all L&G S4e C&I meters with
CURRENT BPL module in an individual or global process which obtains all
intervals and registers supported by the meter API UOMs from the last interval
read date / time for the specified configuration    Parties agree that present
implementation conforms     •        Performing on-demand readings from all
meters in an individual or global process which obtains all interval data
supported by the meter API UOMs between specified dates, including register
values at the time of the reading    Parties agree that present implementation
conforms     •        Performing on-demand readings from all C&I meters in an
individual or global process which obtains all configuration registers and
intervals supported by the meter API UOMs between specified dates    Parties
agree that present implementation conforms     •        Performing on-demand
readings from all C&I meters in an individual or global process which obtains
all configuration registers and intervals supported by the meter API UOMs
between specified dates and for the specified configuration    Parties agree
that present implementation conforms     •        Resetting all registers on all
meters and obtains the pre- and post-reset register values defined by the
meter’s configuration in an individual or global process    Parties agree that
present implementation conforms     •        Returning and retaining on-demand
read results supported by the meter API UOMs including the status such as
reading success, invalid device id, device not found, outage state, unparsable
data, unspecified error, timeout, invalid device type, name does not exist,
invalid read configuration    Parties agree that present implementation conforms
    •        Validate and maintain last value, date and time associated the
power status of a meter in an individual or global process    Parties agree that
present implementation of having the meter store the data and having the data
accessible via the API conforms     •        Access to the validation of the
meter power status process through a standard XML-based API interface with
systems external to the BPL environment    Parties agree that present
implementation utilizing CURRENT’s Smart Grid API conforms     •        Sending
all meter reading transactions through a standard XML-based API interface with
systems external to the BPL environment    Parties agree that present
implementation utilizing CURRENT’s Smart Grid API conforms



--------------------------------------------------------------------------------

    •        Maintaining meter alarm information along with date and time stamps
   Parties agree that present implementation conforms     •        Maintaining
meter alarm information in logical groups by model    Parties agree that present
implementation conforms     •        Maintaining the meter alarm values
associated with each meter type    Parties agree that present implementation
conforms     •        Access to the meter alarm information along with the date
and time stamps through a standard XML-based API interface with systems external
to the BPL environment    Parties agree that present implementation utilizing
CURRENT’s Smart Grid API conforms     •        Maintaining meter outage
information along with date and time stamps    Parties agree that present
implementation conforms     •        Access to the meter outage information
along with the date and time stamps through a standard XML-based API interface
with systems external to the BPL environment    Parties agree that present
implementation utilizing CURRENT’s Smart Grid API conforms
    •        Maintaining meter communication loss information along with date
and time stamps    Parties agree that present implementation utilizing CURRENT’s
Smart Grid API conforms     •        Access to the meter communication loss
information along with the date and time stamps through a standard XML-based API
interface with systems external to the BPL environment    Parties agree that
present implementation conforms of gaining access to the meter communication
loss information along with the date and time stamps through a standard
XML-based API interface or data table replication with systems external to the
BPL environment     •        Performing a ping (meter reading) function on a
meter in an individual or global process    Parties agree that present
implementation utilizing CURRENT’s Smart Grid API conforms     •        Ability
to perform a ping (meter reading) function on a meter in an individual or global
process through a standard XML-based API interface with systems external to the
BPL environment    Parties agree that present implementation utilizing CURRENT’s
Smart Grid API conforms     •        Performing a ping (power status) function
on a meter in an individual or global process    Parties agree that present
implementation utilizing CURRENT’s Smart Grid API conforms     •        Ability
to perform a ping (power status) function on a meter in an individual or global
process through a standard XML-based API interface with systems external to the
BPL environment    Parties agree that present implementation utilizing CURRENT’s
Smart Grid API conforms



--------------------------------------------------------------------------------

    •        Maintaining the on-demand status types including ping success, ping
failure, remote disconnect success, remote re-connect success, firmware update
success, remote disconnect failure, remote re-connect failure, firmware update
failure    Parties agree present implementation conforms (except remote
disconnect/reconnect, which is not currently meter supported)
    •        Providing messages and corresponding status to and from the HAN
device    Supports the ability to send messages from the back-office/Internet to
any IP-enabled HAN device with an Ethernet port that can be connected through a
BPL modem.     •        Ability to provide messages and corresponding status to
and from the HAN device in an individual or global process through a standard
XML-based API interface with systems external to the BPL environment    Supports
the ability to send messages from the back-office/Internet to any IP-enabled HAN
device with an Ethernet port that can be connected through a BPL modem.
    •        Providing message prioritization capability for HAN messages   
Supports the ability to send messages from the back-office/Internet to any
IP-enabled HAN device with an Ethernet port that can be connected through a BPL
modem.     •        Ability to validate meter and HAN communication when a meter
is replaced    Parties agree that present implementation of pinging to test
connectivity conforms     •        Ability to provide meter and HAN
communication validation information through a standard XML-based API interface
with systems external to the BPL environment    Supports the ability to ping
from the back-office/Internet to any IP-enabled HAN device with an Ethernet port
that can be connected through a BPL modem. Provided the HAN device and BPL modem
are integrated, then this can be supported through a standard XML-based API
interface.     •        Ability to commission or decommission individual HAN
devices based on user or system ID    Supports the ability to send messages from
the back-office/Internet to any IP-enabled HAN device with an Ethernet port that
can be connected through a BPL modem.



--------------------------------------------------------------------------------

    •        Ability to provide HAN device commissioning or de-commissioning
processes through a standard XML-based API interface with systems external to
the BPL environment    Supports the ability to send messages from the
back-office/Internet to any IP-enabled HAN device with an Ethernet port that can
be connected through a BPL modem.     •        Ability to share event
information with the HAN device    Supports the ability to send messages from
the back-office/Internet to any IP-enabled HAN device with an Ethernet port that
can be connected through a BPL modem.     •        Ability to provide event
sharing processes with the HAN devices through a standard XML-based API
interface with systems external to the BPL environment    Supports the ability
to send messages from the back-office/Internet to any IP-enabled HAN device with
an Ethernet port that can be connected through a BPL modem.     •        Ability
to provide confirmation regarding HAN messages    Supports the ability to send
messages from the back-office/Internet to any IP-enabled HAN device with an
Ethernet port that can be connected through a BPL modem.     •        Ability to
provide HAN confirmation through a standard XML-based API interface with systems
external to the BPL environment    Supports the ability to send messages from
the back-office/Internet to any IP-enabled HAN device with an Ethernet port that
can be connected through a BPL modem.     •        Ability to track HAN requests
with a user or system ID and date and time stamp for audit control purposes   
Supports the ability to send messages from the back-office/Internet to any
IP-enabled HAN device with an Ethernet port that can be connected through a BPL
modem.     •        Ability to provide HAN request tracking information through
a standard XML-based API interface with systems external to the BPL environment
   Supports the ability to send messages from the back-office/Internet to any
IP-enabled HAN device with an Ethernet port that can be connected through a BPL
modem.     •        Ability to support two-way messaging with the HAN device   
Supports the ability to send messages from the back-office/Internet to any
IP-enabled HAN device with an Ethernet port that can be connected through a BPL
modem.



--------------------------------------------------------------------------------

    •        Ability to provide two-way messaging with a HAN device through a
standard XML-based API interface with systems external to the BPL environment   
Supports the ability to send messages from the back-office/Internet to any
IP-enabled HAN device with an Ethernet port that can be connected through a BPL
modem.     •        Ability to support pause and resume functions for interfaces
with external applications for meter data    Parties agree that present
implementation conforms     •        The meter management solution must be
capable of operating independently of the network management solution    Parties
agree that present implementation conforms     •        The meter API’s should
be developed with open industry standards to support transaction processing by
other applications    Parties agree that present implementation of using SNMP v3
conforms Transformer Management        •        Obtaining on-demand current
low-voltage 1 and low-voltage 2 transformer voltages readings for a specified
transformer id in an individual or global process    Parties agree that present
implementation conforms     •        Access to all on-demand functions and
associated processes through a standard XML-based API interface with systems
external to the BPL environment    Parties agree that present implementation of
gaining access to the information through a standard XML-based API interface or
data table replication with systems external to the BPL environment conforms
    •        Retention of all error logs, on-demand status results for audit
control reports    Parties agree that present implementation conforms
    •        Returning and retaining on-demand results including the status such
as reading success, invalid device id, device not found, outage state,
unspecified error, timeout, name does not exist    Parties agree that present
implementation conforms     •        Obtaining an on-demand power status of a
transformer in an individual or global process    Parties agree that present
implementation conforms     •        Providing flags to validate reading and
alarm records    Parties agree that present implementation of providing trap
notifications conforms



--------------------------------------------------------------------------------

    •        Maintaining transformer voltage, voltage thresholds, date and time
stamp information associated with the transformer voltage exceeding a specific
threshold    Parties agree that present implementation conforms
    •        Access to the transformer voltage, voltage thresholds, date and
time stamp information through a standard XML-based API interface with systems
external to the BPL environment    Parties agree that present implementation of
gaining access to the information through a standard XML-based API interface or
data table replication with systems external to the BPL environment conforms
    •        Maintaining transformer outage event, date and time stamp
information    Parties agree that present implementation conforms
    •        Access to the transformer outage event, date and time stamp
information through a standard XML-based API interface with systems external to
the BPL environment    Parties agree that present implementation of gaining
access to the information through a standard XML-based API interface or data
table replication with systems external to the BPL environment conforms
    •        The transformer management solution must be capable of operating
independently of the network management solution.    Parties acknowledge that
this function is not currently available but will be included in CURRENT VIEW
4.1, which is slated for release by August 1, 2008. Network Management   
    •        Providing two-way communication to each of the meters and network
elements    Parties agree that present implementation conforms     •        The
network management solution must be capable of operating independently of the
meter management solution    Parties agree that present implementation conforms
    •        The network element API’s should be developed with open industry
standards to support transaction processing and network management by other
applications    Parties agree that present implementation conforms
    •        The management information base (MIB) definitions must be developed
based on the standard OSI / ISO network management model and open industry
standards to support network management by other applications    Parties agree
that present implementation conforms     •        LDAP or single-sign on
compliant to manage user access    Parties agree that present implementation
conforms



--------------------------------------------------------------------------------

•        Use of security profiles to manage various support roles in accordance
with audit control requirements    Parties agree that present implementation of
having role based users conforms •        Management of user ID’s, passwords and
profiles with date and time stamps    Parties agree that present implementation
conforms •        Management of all transactions with date, time and user or
system ID to support audit controls    Parties agree that present implementation
conforms •        Retention of all error logs, on-demand status results for
audit control reports    Parties agree that present implementation conforms
•        Network environment must be capable of managing simultaneous activity
associated with meter reading functions (interval-based or on-demand, individual
or global processes), HAN functions (individual or global processes) and network
element functions (interval-based or on-demand, controls)    Parties agree that
present implementation conforms •        Ability to support data traffic
prioritization requirements    Parties agree that present implementation
conforms •        Ability to support multiple layers of security based on data
requirements    Parties agree that present implementation conforms Data Values
   •        The BPL environment must use at a minimum Units of Measures (UOM)
based on ANSI C12.19 Utility Industry End Device Data Table formats for data
types associated with:   

•        Pulse (+kWh)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Pulse (-kWh)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        120 V Phase A Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        120 V Phase C Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        240 V Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Power Outage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Clock Drift

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Outage Reporting

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Clock Drift Alarm Count

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Clock Drift Threshold

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Clock Drift Adjust Time

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        External Input 1

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        External Input 2

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        kVARh Manipulated

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        Lagging kVARh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Leading kVARh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Leading VAh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        kVAh RMS

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        V2h(a) or V hours (a) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        V2h(b) or V hours (b) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        V2h(c) or V hours (c) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        I2h(n) or I hours (n) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        I2h(a) or I hours (a) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        I2h(b) or I hours (b) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        I2h(c) or I hours (c) ANSI

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        kVAh td manipulated

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        kVAh td leading

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Sag (a)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Sag (b)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Sag (c)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Swell (a)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Swell (b)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Swell (c)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Sag (any phase)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Voltage Swell (any phase)

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Power Factor

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        Rate A kWh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Rate B kWh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Rate C kWh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Rate D kWh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Rate A kW

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Rate B kW

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Max kW

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Power Factor at Max kW Interval

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Interval Length

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Number of Demand Resets

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Date and Time of Last Reset

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        Program ID

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Program Date

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Kt

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Meter Kh

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Mfg. Serial Number

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Date and Time

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Number of Power Outages

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Number of Times Programmed

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Programmer Name

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase A Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase B Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

•        Phase C Voltage

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase B Voltage Angle

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase C Voltage Angle

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase A Current

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase B Current

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase C Current

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase A Current Angle

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase B Current Angle

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        Phase C Current Angle

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms

•        kVA

   Parties agree that present implementation of identifying these data types
through the UOM API specification conforms



--------------------------------------------------------------------------------

SCHEDULE F

PRODUCT SPECIFICATIONS

[INCLUDED ON CD-ROM DELIVERED WITH EXECUTION OF THIS AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE G

THIRD PARTY PRODUCTS

Oncor POP1 List

Computing Equipment

 

Description   Brocade Silkworm 4100   Dell Blade Chassis   Dell 1955 Blade
Servers   Dell 2950   Dell 1850   IBM x336   Netapp 3040C   Netapp DS14mk4FC
drawers  

Communications Equipment

 

Description   7609 Chassis Bundles   Cisco 7609 9-slot, Redundant System, 2
SUP720-3BXL and 2 PS   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco
7600-SUP720 IOS ADVANCED ENTERPRISE SERVICES SSH   Cisco 7600 Series SPA
Interface Processor-400   Cisco 2-port Gigabit Ethernet Shared Port Adapter  
Cat6500 48-port 10/100/1000 GE Mod: fabric enabled, RJ-45   Catalyst 6500
24-port GigE Mod: fabric-enabled (Req. SFPs)   GE SFP, LC connector LX/LH
transceiver   GE SFP, LC connector SX transceiver   Catalyst 6500/Cisco 7600
Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash
for SUP720-64MB-RP   Catalyst 6500/Cisco 7600 Supervisor 720 Fabric MSFC3
PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash for SUP720-64MB-RP   SPA
for Cisco 7600; No Physical Part; For Tracking Only   Catalyst 6500 256MB DDR,
xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central Fwd Card for WS-X67xx
modules   8x5xNBD SMARTNET Svc, 7609 Chassis Bundles   SMARTNET 8x5xNBD Cisco
7609 9-slot, R   SMARTNET 8x5xNBD 7600 Series SPA Interface Processor 400  
SMARTNET 8x5xNBD 2-Pt Gigabit Enet Shared Pt Adptr   7609 Chassis Bundles  
Cisco 7609 9-slot, Redundant System, 2 SUP720-3BXL and 2 PS  



--------------------------------------------------------------------------------

Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact Flash Mem 128MB  
Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact Flash Mem 128MB  
2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco 7600-SUP720 IOS
ADVANCED ENTERPRISE SERVICES SSH   Cat6500 48-port 10/100/1000 GE Mod: fabric
enabled, RJ-45   Catalyst 6500 24-port GigE Mod: fabric-enabled (Req. SFPs)   GE
SFP, LC connector SX transceiver   Catalyst 6500/Cisco 7600 Supervisor 720
Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash for
SUP720-64MB-RP   Catalyst 6500/Cisco 7600 Supervisor 720 Fabric MSFC3 PFC3BXL  
Bootflash for SUP720 - 64MB-SP   Bootflash for SUP720-64MB-RP   Catalyst 6500
256MB DDR, xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central Fwd Card for
WS-X67xx modules   Firewall blade for 6500 and 7600, VFW License Separate  
Firewall Module Software 3.1 for 6500 and 7600, 2 free VFW   Catalyst 6000
Content Switching Module   CSM 4.2.2 Software Release   8x5xNBD Svc, Firewall
blade for Catalyst 6500   8x5xNBD SMARTNET Svc, 7609 Chassis Bundles   SMARTNET
8x5xNBD Cisco 7609 9-slot, R   Cisco Catalyst C2960G 44-port 10/100/1000   GE
SFP, LC connector SX transceiver   Cisco Smartnet Extended Service Agreement 1yr
(8x5 NBD)   Cisco SCE 2020 Service Control Engine, Multi Mode, 4-port GE   Cisco
Service Control Engine DC Power Supply   Cisco SCA for Broadband Rel. 2.5, Cap.
Cntl   Cisco SCOS Software Release 2.5   Service Control Collection Mgr
(database s/w not included)   Cisco SCA for BB Rel. 2.5, 10K Subs License, Tier
Cntl   Cisco Smartnet Extended Service Agreement 1yr (8x5 NBD)   2821 w/ AC
PWR,2GE,4HWICs,3PVDM,1NME-X,2AIM,IP BASE,64F/256D   Cisco 2800 IP BASE W/O
CRYPTO   16 port Asynchronous Module   Power Cord,110V   8 Lead Octal Cable (68
pin to 8 Male RJ-45s)   Cisco 2821/51 AC power supply   Device manager for
routers   256MB DDR DRAM Memory factory default for the Cisco 2800   64MB CF
default for Cisco 2800 Series   ONSITE 8X5XNBD 2821 w/ AC PWR,2FE,4HWICs  
Catalyst 6500 Cisco Anomaly Detection Module   Service Module 5.0 software   1
Card - Guard (Prevention)   Guard 5.0 Module software  



--------------------------------------------------------------------------------

CS Mgr 3.0 Enterprise Pro - 50 Device Base Lic Media Kit   CS Mgr Enterprise Pro
- Incremental 500 Device License   PN-MARS 50 1RU Appliance, 1,000 EPS, 240GB
RAID0, HW/SW   SAS SVC., Cisco Secure Policy Manager v2.0 appl.   SMARTNET
8X5XNBD PN-MARS 50 1RU Appli   SMARTNET 8X5XNBD Catalyst 6500 Cisco   Forum 2563
64bit Xwall Appliance for Production environments   Forum X-Ray software QA/Test
tool   1 Year of 24/7/365 Support and maintenance   US robotics modem  

Fiber Equipment

 

Description   Optical Electronics   Lucent WSM   Power:   10amp Breaker w/
mounting kit   Routing/Switching PDU   Server PDU   Misc.   Modem   Server Racks
  Jumpers  

Oncor PoP2 List

Computing Equipment

 

Description   Dell Blade Chassis   Dell 1955 Blade Servers   Brocade Silkworm
200e   Netapp 3040   Netapp DS14mk4FC drawers  

Communications Equipment

 

Description   7609 Chassis Bundles   Cisco 7609 9-slot, Redundant System, 2
SUP720-3BXL and 2 PS   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco
7600-SUP720 IOS ADVANCED ENTERPRISE SERVICES SSH  



--------------------------------------------------------------------------------

Cisco 7600 Series SPA Interface Processor-400   Cisco 2-port Gigabit Ethernet
Shared Port Adapter   Cat6500 48-port 10/100/1000 GE Mod: fabric enabled, RJ-45
  Catalyst 6500 24-port GigE Mod: fabric-enabled (Req. SFPs)   GE SFP, LC
connector LX/LH transceiver   GE SFP, LC connector SX transceiver   Catalyst
6500/Cisco 7600 Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for SUP720 -
64MB-SP   Bootflash for SUP720-64MB-RP   Catalyst 6500/Cisco 7600 Supervisor 720
Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash for
SUP720-64MB-RP   SPA for Cisco 7600; No Physical Part; For Tracking Only  
Catalyst 6500 256MB DDR, xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central
Fwd Card for WS-X67xx modules   8x5xNBD SMARTNET Svc, 7609 Chassis Bundles  
SMARTNET 8x5xNBD Cisco 7609 9-slot, R   SMARTNET 8x5xNBD 7600 Series SPA
Interface Processor 400   SMARTNET 8x5xNBD 2-Pt Gigabit Enet Shared Pt Adptr  
7609 Chassis Bundles   Cisco 7609 9-slot, Redundant System, 2 SUP720-3BXL and 2
PS   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact Flash Mem 128MB  
Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact Flash Mem 128MB  
2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco 7600-SUP720 IOS
ADVANCED ENTERPRISE SERVICES SSH   Cat6500 48-port 10/100/1000 GE Mod: fabric
enabled, RJ-45   Catalyst 6500 24-port GigE Mod: fabric-enabled (Req. SFPs)   GE
SFP, LC connector SX transceiver   Catalyst 6500/Cisco 7600 Supervisor 720
Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash for
SUP720-64MB-RP   Catalyst 6500/Cisco 7600 Supervisor 720 Fabric MSFC3 PFC3BXL  
Bootflash for SUP720 - 64MB-SP   Bootflash for SUP720-64MB-RP   Catalyst 6500
256MB DDR, xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central Fwd Card for
WS-X67xx modules   Firewall blade for 6500 and 7600, VFW License Separate  
Firewall Module Software 3.1 for 6500 and 7600, 2 free VFW   Catalyst 6000
Content Switching Module   CSM 4.2.2 Software Release   8x5xNBD Svc, Firewall
blade for Catalyst 6500   8x5xNBD SMARTNET Svc, 7609 Chassis Bundles   SMARTNET
8x5xNBD Cisco 7609 9-slot, R   Cisco Catalyst C2960G 44-port 10/100/1000   GE
SFP, LC connector SX transceiver   Cisco Smartnet Extended Service Agreement 1yr
(8x5 NBD)   Cisco SCE 2020 Service Control Engine, Multi Mode, 4-port GE  



--------------------------------------------------------------------------------

Cisco Service Control Engine DC Power Supply   Cisco Smartnet Extended Service
Agreement 1yr (8x5 NBD)   2821 w/ AC PWR,2GE,4HWICs,3PVDM,1NME-X,2AIM,IP
BASE,64F/256D   Cisco 2800 IP BASE W/O CRYPTO   16 port Asynchronous Module  
Power Cord,110V   8 Lead Octal Cable (68 pin to 8 Male RJ-45s)   Cisco 2821/51
AC power supply   Device manager for routers   256MB DDR DRAM Memory factory
default for the Cisco 2800   64MB CF default for Cisco 2800 Series   ONSITE
8X5XNBD 2821 w/ AC PWR,2FE,4HWICs   Catalyst 6500 Cisco Anomaly Detection Module
  Service Module 5.0 software   1 Card -Guard (Prevention)   Guard 5.0 Module
software   SMARTNET 8X5XNBD Catalyst 6500 Cisco   US robotics modem  

Fiber Equipment

 

Description   Optical Passive:   FDP   Optical Electronics   Lucent WSM   Power:
  10amp Breaker w/ mounting kit   19” Return Busbar Kit   30kVA Liebert NX 3
phase UPS   Blue 22’ L1530R1 w/ 3 pole 30 amp Square D QOB breaker   Blue 22’
L630R1 w/ QOB 2 pole 30A Square D breaker   DC -48 200A Breaker Panel   Liebert
SlimLine Distribution Cabinet   Routing/Switching PDU   Server PDU   Misc.  
Server Racks   Jumpers  



--------------------------------------------------------------------------------

Greenville

Communications Equipment

 

Description   7613 Chassis Bundles   Cisco 7613 13-slot, Redundant System, 2
SUP720-3BXL and 2 PS   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco
7600-SUP720 IOS ADVANCED ENTERPRISE SERVICES SSH   Cisco 7600 Series SPA
Interface Processor-400   Cisco 2-port Gigabit Ethernet Shared Port Adapter  
1000BASE-LX/LH SFP (DOM)   Cisco 7600 Series SPA Interface Processor-400   Cisco
2-port Gigabit Ethernet Shared Port Adapter   1000BASE-LX/LH SFP (DOM)  
Catalyst 6500 48-port GigE Mod: fabric-enabled (Req. SFPs)   Catalyst 6500
48-port GigE Mod: fabric-enabled (Req. SFPs)   Cat6500 48-port 10/100/1000 GE
Mod: fabric enabled, RJ-45   High Speed Fan Tray for Catalyst 6513 / Cisco 7613
  Catalyst 6500/Cisco 7600 Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for
SUP720 - 64MB-SP   Bootflash for SUP720-64MB-RP   Catalyst 6500/Cisco 7600
Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash
for SUP720-64MB-RP   4000W DC Powr Sup for CISCO7609/13, Cat6509/13 chassis  
SPA for Cisco 7600; No Physical Part; For Tracking Only   SPA for Cisco 7600; No
Physical Part; For Tracking Only   Catalyst 6500 256MB DDR, xCEF720 (67xx
interface, DFC3A)   Catalyst 6500 Central Fwd Card for WS-X67xx modules  
Catalyst 6500 256MB DDR, xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central
Fwd Card for WS-X67xx modules   Catalyst 6500 256MB DDR, xCEF720 (67xx
interface, DFC3A)   Catalyst 6500 Central Fwd Card for WS-X67xx modules  
8x5xNBD SMARTNET Svc, 7613 Chassis Bundles   SMARTNET 8x5xNBD Cisco 7613
13-slot,   SMARTNET 8x5xNBD 7600 Series SPA Interface Processor 400   SMARTNET
8x5xNBD 7600 Series SPA Interface Processor 400   SMARTNET 8x5xNBD 2-Pt Gigabit
Enet Shared Pt Adptr   SMARTNET 8x5xNBD 2-Pt Gigabit Enet Shared Pt Adptr   GE
SFP, LC connector LX/LH transceiver   GE SFP, LC connector ZX transceiver   GE
SFP, LC connector LX/LH transceiver   Catalyst 6500 24-port GigE Mod:
fabric-enabled (Req. SFPs)   Cisco ME 3400 Switch - 24 10/100 + 2 SFP, AC PS  
Cisco ME 340X SERIES IOS METRO ACCESS W/O CRYPTO TAR   SMARTnet for ME3400
Series Products  



--------------------------------------------------------------------------------

cisco 2511 (68030) processor (revision M) with 14336K/2048K bytes of memory.  
Cisco 7301 chassis, 256MB memory, A/C power,64MB Flash   Cisco 7301 Dual DC48
Power Supply Option   Cisco 7301 Series IOS IP   1GB memory upgrade for 7301  
Compact Disk Flash for 7301,64MB option   Cisco Smartnet Extended Service
Agreement 1yr (8x5 NBD)   US robotics modem   Description  

 

Fiber Equipment

  M2 Passive Optical Rack   M2 Passive Optical Splitter Cards   PBN Cards
(Optical Rx)   PBN Cards (Optical Tx)   PBN Chassis (Optical Reciever)   PBN
Chassis (Optical Transmiter)   PBN RF Splitter Rack   PBN Power Supply Module  
Optical Passive:   MAMU 864   MAMU 288   Optical Electronics:   WSM Complete
Equipment   Power:   Automatic Transfer Switch   Additional Rectifier Shelfs  
Base System- LXP   Batteries   DP Generator   PCUs   Cabinet:   11.5x20x9 DP  
Misc.   FDP Rack   Fence & Gate   Fire Suppression   Manholes   Racks   XIT
Ground Rods   Modem   Jumpers   URD-A:   C4 Chassis   C4 CAM Physical Interface
Card   C4 Cable Access Module   System Control Module  



--------------------------------------------------------------------------------

Fabric Control Module    Gigabit Ethernet network Access Card    Physical
Interface Cards    C3 CMTS   

Marsh

Communications Equipment

 

Description   7613 Chassis Bundles   Cisco 7613 13-slot, Redundant System, 2
SUP720-3BXL and 2 PS   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   Supervisor Engine 720-3BXL   Cat6500 Sup720/Sup32 Compact
Flash Mem 128MB   2700W/4000W DC Option for CISCO7609/Cat 6509 Chassis   Cisco
7600-SUP720 IOS ADVANCED ENTERPRISE SERVICES SSH   Cisco 7600 Series SPA
Interface Processor-400   Cisco 2-port Gigabit Ethernet Shared Port Adapter  
1000BASE-LX/LH SFP (DOM)   Cisco 7600 Series SPA Interface Processor-400   Cisco
2-port Gigabit Ethernet Shared Port Adapter   1000BASE-LX/LH SFP (DOM)  
Catalyst 6500 48-port GigE Mod: fabric-enabled (Req. SFPs)   Catalyst 6500
48-port GigE Mod: fabric-enabled (Req. SFPs)   Cat6500 48-port 10/100/1000 GE
Mod: fabric enabled, RJ-45   High Speed Fan Tray for Catalyst 6513 / Cisco 7613
  Catalyst 6500/Cisco 7600 Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for
SUP720 - 64MB-SP   Bootflash for SUP720-64MB-RP   Catalyst 6500/Cisco 7600
Supervisor 720 Fabric MSFC3 PFC3BXL   Bootflash for SUP720 - 64MB-SP   Bootflash
for SUP720-64MB-RP   4000W DC Powr Sup for CISCO7609/13, Cat6509/13 chassis  
SPA for Cisco 7600; No Physical Part; For Tracking Only   SPA for Cisco 7600; No
Physical Part; For Tracking Only   Catalyst 6500 256MB DDR, xCEF720 (67xx
interface, DFC3A)   Catalyst 6500 Central Fwd Card for WS-X67xx modules  
Catalyst 6500 256MB DDR, xCEF720 (67xx interface, DFC3A)   Catalyst 6500 Central
Fwd Card for WS-X67xx modules   Catalyst 6500 256MB DDR, xCEF720 (67xx
interface, DFC3A)   Catalyst 6500 Central Fwd Card for WS-X67xx modules  



--------------------------------------------------------------------------------

8x5xNBD SMARTNET Svc, 7613 Chassis Bundles   SMARTNET 8x5xNBD Cisco 7613
13-slot,   SMARTNET 8x5xNBD 7600 Series SPA Interface Processor 400   SMARTNET
8x5xNBD 7600 Series SPA Interface Processor 400   SMARTNET 8x5xNBD 2-Pt Gigabit
Enet Shared Pt Adptr   SMARTNET 8x5xNBD 2-Pt Gigabit Enet Shared Pt Adptr   GE
SFP, LC connector LX/LH transceiver   Cisco 7301 chassis, 256MB memory, A/C
power,64MB Flash   Cisco 7301 Dual DC48 Power Supply Option   Cisco 7301 Series
IOS IP   1GB memory upgrade for 7301   Compact Disk Flash for 7301,64MB option  
Cisco Smartnet Extended Service Agreement 1yr (8x5 NBD)  

Fiber Equipment

 

Description   Optical Passive:   Fiber Jumpers   MAMU 864   Power:   Automatic
Transfer Switch   Additional Rectifier Shelfs   Base System- LXP   Batteries  
PCUs   Cabinet:   11.5x20x9 DP   Misc.   FDP Rack   Fence & Gate   Manholes  
Racks   XIT Ground Rods  

Centerville

Fiber Equipment

 

Description   Optical Passive:   MAMU 864   Power:   Automatic Transfer Switch  
Additional Rectifier Shelfs   Base System- LXP   Batteries   PCUs   Cabinet:  



--------------------------------------------------------------------------------

11.5x20x9 DP    Misc.    FDP Rack    Fence & Gate    Manholes    Racks    XIT
Ground Rods   

Forestview

 

Description   Optical Passive:   MAMU 864   Power:   Automatic Transfer Switch  
Additional Rectifier Shelfs   Base System- LXP   Batteries   PCUs   Cabinet:  
11.5x20x9 DP   Misc.   FDP Rack   Racks  

Ayers

Computing Equipment

 

Description   None  

Communications Equipment

 

Description   None  

Fiber Equipment

 

Description   Power:   Additional Rectifier Shelfs   Base System- LXP  
Batteries   PCUs  



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE AND ASSIGNMENT

This Bill of Sale and Assignment (“Bill of Sale”) is dated as of May     , 2008,
from CURRENT Communications of Texas, L.P., a Delaware limited partnership
(“Seller”), to Oncor Electric Delivery Company LLC, a Delaware limited liability
company (“Buyer”).

WHEREAS, Buyer, Seller and CURRENT Group, LLC, as guarantor, have executed and
delivered an Agreement of Purchase and Sale of Network and Related Equipment,
dated as of April 30, 2008 (the “Agreement”), providing for the transfer,
assignment and sale to Buyer of the Constructed BPL Network and Assumed
Contracts and Transferred Permits (as defined in the Agreement); and

WHEREAS, this Bill of Sale is being executed and delivered in order to effect
the transfer, assignment and sale to Buyer of the Constructed BPL Network and
Assumed Contracts and Transferred Permits;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
set forth herein and in the Agreement and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller does hereby sell, assign, transfer, convey, grant and
deliver to Buyer, effective as of the closing of business on the date hereof,
all of the Constructed BPL Network and Assumed Contracts and Transferred Permits
as more specifically set forth on Schedule A attached hereto.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns, and for its
and their own use and behalf forever.

The terms of the Agreement, including, but not limited to, Seller’s and Buyer’s
representations, warranties, covenants, agreements, and indemnities relating to
the Constructed BPL Network, are incorporated herein by reference. Each party
acknowledges and agrees that the representations, warranties, covenants,
agreements, and indemnities contained in the Agreement shall not be superseded
hereby but shall remain in full force and effect to the full extent provided
therein. In the event of any conflict or inconsistency between the terms of the
Agreement and the terms hereof, the terms of the Agreement shall govern.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed in its
corporate name by its proper officer as of the day and year first written above.
Delivery by Seller of a facsimile signature to this Bill of Sale shall
constitute delivery of an original, binding signature hereto.

 

CURRENT COMMUNICATIONS OF TEXAS, L.P. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

LICENSE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

RETURN MATERIAL AUTHORIZATION

 

LOGO [g76380ex10_a.jpg]   Return Materials Authorization Request   Customer
Input Section   Requested by:  

 

   Request Date:  

 

Company:  

 

   E-Mail Address:  

 

Phone:  

 

   Fax:  

 

Product Name  

 

   Current Part Number  

 

Quantity  

 

   Serial Numbers  

 

Purchase Order Number:  

 

   Sales Order Number:  

 

Discrepant Condition and Apparent Cause     

 

 

 

 

CURRENT Use Only Below This Line   CURRENT Investigation Notes  

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

RMA Disposition    Pending      RMA Number                                     
                                    CURRENT Approver   

 

     Date:                                      
                                                    CURRENT Approver   

 

     Date:                                      
                                                    CURRENT Approver   

 

     Date:                                      
                                                   

 

Disposition Notes  

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (this “Agreement”) is made and entered
into this      day of May, 2008, by and between InfrastruX Energy Services BPL
LLC (successor-in-interest to InfrastruX Energy Services BPL LP), a Delaware
limited liability company (“IES”), and CURRENT Communications of Texas, L.P., a
Delaware limited partnership (“CURRENT”) (each a “Party” and collectively the
“Parties”).

RECITALS

WHEREAS, CURRENT and Oncor Electric Delivery Company LLC (“Oncor”), the parent
company of IES, have entered into an Agreement of Purchase and Sale of Network
and Related Equipment (the “APA”) with respect to the sale of substantially all
of the assets of CURRENT, including the existing broadband over powerline
network existing as of the date hereof;

WHEREAS, in connection with APA, Oncor and CURRENT have agreed to reduce the
purchase price by any amounts owed from CURRENT to IES as of the date hereof
resulting from the Services Agreement between IES and CURRENT dated October 9,
2006 and as subsequently amended (the “Original Agreement”);

WHEREAS, as a condition to closing the transactions contemplated by the APA and
in consideration for the reduction in the purchase price for the amounts owed
IES, the Parties now wish to settle and compromise all claims and disputes among
them arising out of or relating to the Original Agreement;

NOW, THEREFORE, in consideration of the recitals set forth above, and in further
consideration of the promises and actions contained herein, it is agreed as
follows:

1. IES and CURRENT, other than with respect to IES’s failure to pay any of its
subcontractors and/or material suppliers, in all capacities and each on behalf
of itself and all of its past and present subsidiaries, affiliates, parents and
divisions, together with the predecessors, successors and assigns of the same;
and all of the partners, members, officers, directors, agents, and employees of
the same, together with their heirs, administrators, executors, legal
representatives, successors and assigns, hereby finally, unconditionally,
irrevocably and absolutely releases, acquits, and forever discharges the other
Party, its past, present and future subsidiaries, affiliates, parents and
divisions, together with the predecessors, successors and assigns of the same;
and all of the partners, members, officers, directors, attorneys, agents, and
employees of the same, together with their heirs, administrators, executors,
legal representatives, successors and assigns (together, the “Released Parties”)
from and against any and all Claims (as defined below), arising out of, related
to or happening in connection with any acts or omissions of any Party occurring
prior to the date hereof. THIS IS A GENERAL WAIVER AND RELEASE OF CLAIMS.



--------------------------------------------------------------------------------

2. Each Party represents and warrants to the other Parties is the owner of the
Claims being compromised, settled, discharged and released pursuant to this
Agreement and further warrants and represents that it has not previously
assigned all or any part of such Claims to another entity or person.

3. Each Party covenants not to sue, or, except as may be compelled by legal
process, otherwise participate in any action against any of the Released Parties
based upon any of the Claims compromised, settled, discharged and released
pursuant to this Agreement.

4. This Agreement is intended to compromise, terminate and constitute an accord
and satisfaction of all of the Claims released hereby, as described above, and
each of IES and CURRENT admits no liability, fault or wrongdoing of any nature
or kind whatsoever and expressly denies and disclaims any liability, fault or
wrongdoing alleged, or which could have been alleged, with regard to such
Claims.

5. “Claims” means any and all presently known or unknown, fixed or contingent,
legal or equitable, suspected or unsuspected, liabilities, actions, causes of
action, claims, demands, indemnities, sums of money, expense reimbursements,
obligations, debts, judgments, agreements, exceptions, costs, expenses, fees
(including attorneys’ fees and court costs) and suits of any nature.

6. Other than as set forth in the APA, this Agreement represents the entire
agreement among the Parties and supersedes and cancels any prior oral or written
agreement. No provision hereof may be terminated, amended or waived other than
in writing signed by the Party against whom the enforcement of such change is
sought.

7. No failure or delay by any Party in exercising any right or remedy under this
Agreement and no course of dealing among the Parties, operates as a waiver of
such right or remedy, and no single or partial exercise of any such right or
remedy precludes any other or further exercise of such right or remedy or the
exercise of any other right or remedy. Any enumeration of a Party’s rights and
remedies in this Agreement is not intended to be exclusive, and a Party’s rights
and remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law, by contract or in equity.

8. This Agreement is governed by and shall be construed in accordance with laws
of the State of Texas without giving effect to any choice or conflict of law
provision or rule (whether of the State of Texas or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than State of
Texas. The Parties hereto mutually consent to the jurisdiction of the federal
and state courts in Dallas County, Texas and agree that any action, suit or
proceeding concerning, related to or arising out of this Agreement and the
negotiation of this Agreement will be brought only in a federal or state court
in Dallas County, Texas and the Parties hereto agree that they will not raise
any defense or objection or file any motion based on lack of personal
jurisdiction, improper venue, inconvenience of the forum or the like in any case
filed in a federal or state court in Dallas County, Texas. The Parties agree
that any action or suit arising from this Agreement shall be brought in Dallas
County, Texas, and venue shall be in Dallas County, Dallas, Texas.



--------------------------------------------------------------------------------

9. The Parties participated jointly in the negotiation and preparation of the
Agreement. In the event of any dispute concerning the construction or
interpretation of this Agreement or any ambiguity hereof, there shall be no
presumption that this Agreement or any provision hereof be construed against
either Party.

10. CURRENT and IES acknowledge that they have read this Agreement, that they
understand it, and that they sign it voluntarily. Moreover, by signing below, a
limited liability company or corporate representative of each Party represents
that he or she has all limited liability or corporate authority necessary to
execute this Agreement, that he or she has read the Agreement, has had the
opportunity to ask such Party’s attorney questions about it, and understands its
terms.

11. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. A facsimile or electronic transmission signature will be
final and legal in all aspects as if it were an original signature to this
Agreement.

12. InfrastruX Energy Services BPL LLC represents and warrants that it is the
successor-in-interest to InfrastruX Energy Services BPL LP.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

WHEREFORE, the undersigned execute this Agreement, effective as of the date
above written.

 

CURRENT COMMUNICATIONS OF TEXAS, L.P. By:  

 

Its:  

 

Date:  

 

INFRASTRUX ENERGY SERVICES BPL LLC By:  

 

Its:  

 

Date:  

 